       Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 1 of 69



     ORl·Gl�JAL                                           -!
Harry J. Williby                                          MAR 29 20 1     /3
P.O . Box 990755                                          SUSAN Y. SOONG
Redding,CA 96099-0755                                 CLrnl,, U.S. DISTF11Cl COURT
Phone: (000) 000-0000                                NORTH OIOTRIOT nc CAIJJ�
E-mail: wilabee@protonmail.com
Attorney for: In Pro Se




                      UNITED STATES DISTRICT COURT

             NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO




Harry J. Williby,                         CV21               2210
       Plaintiff,
v.
                                     CASE NO.
Sergey Brin,
Larry Page,
                                      COMPLAINT FOR DAMAGES

Pichai Sundararajan, a.k.a., Sundar   JURY TRIAL DEMANDED
Pichai, his predecessor,
Eric Schmidt, dba, Alphabet, Inc.,
Google, LLC., and YouTube, LLC., dba,
Blogger, dba, Google AdSense
(Pay-Per-Click)
Mark Zuckerberg, dba,
Facebook, Inc.,
Jeff Bezos, dba,
Amazon.com, Inc., and
Doe(s)/Roe(s) 1-10,

      Defendants.
    Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 2 of 69
                                                                                    (



                                            TABLE OF CONTENTS
                                                                                                                                 Page
I. INTRODUCTION ............................................................................................................ 1

II. NATURE OF THE ACTION .......................................................................................... 2

III. PARTIES ...................................................................................................................... 17

IV. JURISDICTION AND VENUE ................................................................................. 22

V. INTRADISTRICT ASSIGNMENT .............................................................................. 23

VI. THE RELEVANT MARKET ...................................................................................... 23

VII.           FACTUAL ALLEGATIONS .............................................................................. 24

                            A. Background ...................................................................................... 24

                               1. Plaintiff's Decade of Serving AdSpend/Adsense & Marketing
                                     YouTube! ..................................................................................... 24
                               2. The inextricably intertwined relevant market and relevant product
                                    ············································································· 33

                               3. The Defendants Complete Market Power Over online, digital
                               Advertising ................................................................................... 34

                         B. The Monopolistic horizontal price fixing scheme ...................... 41

                               4.     The Defendants have acquired An Advertising " Monopoly by
                          Acquisition(s)." ...................................................................................... 43

                               A. The Defendants have divisely purchased all of competitive online
                         digital advertising companies under a Horizontal Market Agreement .. 43

                               B. The Google "AdSense" (pay-per-click) "horizontal price fixing
                         scheme" And the Acquired Advertising Monopoly has and Continues to
                         Net the Defendants Trillions of Dollars ................................................. 49

                               5.    The Defendants have jointly conspired to engage in unlawful
Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 3 of 69




           anti-competitive conduct from 1998 -to - Present ................................ 55

              A. The "Obama Phone" (UMX U686CL) ................................... 55

              B. The Anti-Competitive Android Operating System ................. 56

              C. Twitter and the Unlawful Conspiracy to Engage in Unlawful,

                    Anti-Competitive Conduct ...................................................... 58

              D. The Obama Administration, the UMX U686CL (Android

                    OS) and the "Cloud-based" Conspiracy to Engage in

                    Unlawful, Anti-Competitive Conduct ................................ 60


              E. The Obama and the Biden Administrations Are "Unnamed

                  Conspirators in the Defendants' Conspiracy to Engage in

                   Unlawful, Anti-Competitive Conduct ................................... 73


              6. The Defendants have jointly conspired with mainstream
              media and movie outlets to engage in unlawful anti-competitive
              conduct on the YouTube Website ...................................... 75, 76
                           A.         YouTube's Background ................................ 76

                            B.        The YouTube AdSpend/Adsense Conspiracy
                            To Mislead Plaintiff As A Content Creator/Website
                            Designer .................................................................. 78

                            C.        The Relevant Market Applicable To
                            Defendants' Misconduct ......................................... 90
                           D.         Defendants' Conduct Has Injured Competition
                           .................................................................................. 93
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 4 of 69
                                                                                                (



                                                          E.         Defendants' Anticompetitive Conduct Has
                                                          Injured Plaintiff ....................................................... 94

VIII.       THE NEED FOR PRELIMINARY RELIEF ............................................................ 95

IX. CAUSES OF ACTION ........................................................................................................ 97

COUNT I: Violation of the Sherman Act (15 U.S.C. § 1) Shadow Banning:
Damages/Disgorgement .................................................... ................................ 97

COUNT II: Violation of the Sherman Act (15 U.S.C. § 1) Demonetization:
Damages/Disgorgement ........................................................................................................... 100

COUNT III: Violation of the Sherman Act (15 U.S.C. § 1) Channel Termination:

Damages/Disgorgement .................................................................................................... 102, 103

COUNT IV: Violation of the Sherman Act (15 U.S.C. § 1) Price Fixing:

Damages/Disgorgement ............................................................................................................ 105

COUNT V: Violation of the Sherman Act (15 U.S.C. § 1) Exclusive Dealing and Other
Exclusionary Agreements: Equitable Relief ........................................................................... 108

COUNT VI: Violation of the Sherman Act (15 U.S.C. §§ 1, 2) Unlawful Tying:

Equitable Relief ........................................................................................................................ 109

COUNT VII: Violation of the Sherman Act (15 U.S.C. § 1) Horizontal Market-Division
Agreements: Equitable Relief ................................................................................................... 1 10

COUNT VIII: Violation of the Sherman Act (15 U.S.C. § 1) Declaratory Relief .................... 1 12

COUNT IX: Violation of the Sherman Act (15 U.S.C. § 2) Conspiracy to Monopolize: Equitable
Relief ......................................................................................................................................... 115
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 5 of 69
                                                                                                 (




COUNT X: Violation of the Sherman Act (15 U.S.C. § 2) Monopolization: Equitable Relief
................................................................................................................................................... 120

COUNT XI: Violation of the Lanham Act (15 U.S.C. § 1125(a)) False descriptions:
Damages/Disgorgement ............................................................................................................ 121

COUNT XII: Violation of the Lanham Act (15 U.S.C. § 1125(a)) False Advertising:
Damages/Disgorgement ............................................................................................................ 122

COUNT XIII: Violation of the Lanham Act (15 U.S.C. § 1125(a)) False Advertising:
Damages/Disgorgement ............................................................................................................ 124

COUNT XIV: Breach of Contract (Cal. Civ. Code § 3300): Damages .................................... 127

COUNT XV: Fraud: Damages ................................................................................................. 128

COUNT XVI: Negligent Misrepresentation: Damages ........................................................... 130

COUNT XVII: Breach Of Implied-In-Fact-Contract: Damages .............................................. 131

COUNT XVIII: Breach Of Implied-Covenant of Good Faith & Fair Dealing: Damages ....... 133

COUNT XIX: Unfair Competition, Cal. Bus. & Prof. Code §17200: Damages ...................... 135

COUNT XX: Conversion: Damages ........................................................................................ 136

COUNT XXI: Quantum Meruit Restitution ............................................................................. 137

COUNT XXII: Unjust Enrichment Under California Law: Damages/Disgorgement ............. 140

X. PRAYER FOR RELIEF ...................................................................................................... 142

XI. DEMAND FOR JURY TRIAL ......................................................................................... 156
               Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 6 of 69
                          (

        Harry J. Williby
.,      P.O. Box 990755
        Redding,CA 96099-0755
.i..,




        Phone: (000) 000-0000 (cell phone users can be tracked by defendants' Android OS)
3

        E-mail: wilabee@protonmail.com
        Attorney for: In Pro Se
5

6

7
             ORIGINAL              UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO

9

              Harry J. Williby,                            Case No.
10


                              Plaintiff,
11

12                  vs.
                                                           COMPLAINT FOR DAMAGES
             Sergey Brin,                                  JURY TRIAL DEMANDED
14           Larry Page,
             Pichai Sundararajan, a.k.a.,
             Sundar Pichai, his predecessor,
15

16           Eric Schmidt, dba, Alphabet,
             Inc.,
             Google, LLC., and YouTube,
17

18           LLC., dba, Blogger, dba,
             Google AdSense
19           (Pay-Per-Click)
             Mark Zuckerberg, dba,
             Facebook, Inc.,
20
21           Jeff Bezos, dba,
             Amazon.com, Inc., and
             Doe(s)/Roe(s) 1-10,
"--
')'




23                         Defendant(s ).
24

25      I.     INTRODUCTION

26             The Plaintiff, Harry J. Williby ("Williby" or "Plaintiff'), by and through its

        attorneys, (In Pro Se), as and for its complaint against Defendants Sergey Brin, Larry
27

28


                                           Original Complaint
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 7 of 69
                       (

     Page, Sundar Pichai, his predecessor, Eric Schmidt, dba, Alphabet, Inc., Google, LLC.,

3    and YouTube, LLC., dba, Blogger, dba, Google AdSense (Pay-Per-Click), Mark

4    Zuckerberg, dba, Facebook, Inc., Jeff Bezos, dba, Amazon.com, Inc., and Doe(s)/Roe(s)

     1-10, allege as follows:
5


     II.    NATURE OF THE ACTION
6

7

8          I.     This is an action under Sections 1 and 2 of the Sherman Act to restrain

9    anticompetitive conduct by the defendants, the world's largest providers of the Android

     OS, Google Apps, Google Search browser, Internet advertising, online sales, and online
10


     news feed, and to remedy the effects of their past unlawful conduct. Defendants' actions,
11

12
     conduct and agreements are restraints oftrade that are per se unlawful under Section 1 of 1
                                                                                                   I


     the Sherman Act, 15 U.S.C. and§ 2. This is also an action for damages and other relief!
                                                                                                   I

14

15
     arising out ofthe Defendants' unlawful and unfair decision to deprive Plaintiff ofearned
16
     Internet Advertising Revenue. Defendants' actions, conduct and agreements are restraints
17

     of trade that are per se unlawful and constitute false advertising under the Lanham Act, : 1
                                                                                              'I11
18

19
     15 U.S. Code § 1125(a)(l )(A) and (B). The Plaintiff seeks an order prohibiting s uch !

     actions, conduct and agreements.
20
                                                                                                   L
                                                                                                   11
                                                                                                       j


21

22         2.     Since 2003, Defendants have tightly limited the supply and territorial

23   markets of online advertisement in the United States and around the world, through its

     Google "AdSense (PPC)" program. Defendants have also collectively controlled and
24


     dictated under what terms and conditions, the website owners, or content creators, s uch as
25



27   the Plaintiff, can have an online, digital advertising presence. Thjs is achieved through a

28   process commonly referred to by Defendants as "Demonetization," or "Shadow

                                        Original Complaint
             Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 8 of 69
                                                                 (

       Banning." This is not a fair process in a competitive marketplace. It is a horizontal
.,
,:.,



3
       price-fixing scheme-rigged process that, contrary to the law, promotes a monopoly in

,.,    order to further line the pockets of the Alphabet Defendants (owners) jointly and

       severally, with billions of dollars paid by their billionaire competitors (Defendants
5


       Facebook and Amazon) to the sole detriment of the Plaintiff, website owners, content
7
8      creators and consumers. The Google "AdSense (PPC)" program is, essentially, a

9      leveraging of the Defendants Android operating system and Internet browser monopoly
10
       power, used to extract value from Plaintiff, website owners, content creators and
ll
       consumers, through a scheme-rigged process.
12
             3.     The costs ofDefendants' collective scheme is enormous, particularly to the

14     public who bear the brunt of Defendants' anti-competitive conduct. Due to the great
15
       demand for online advertisement, on the one hand, and Defendants' collective market
16
       power over the online, digital advertising industry, on the other, Defendants can demand
17
18     supra-competitive terms to the detriment of Plaintiff and consumers. This is a case of 1;
19     leveraging monopoly power, resulting in an anticompetitive wealth transfer from Ii
20                                                                                                 I


       consumers to private business, in violation ofthe antitrust laws.
                                                                                                   11
                                                                                                   ll
21
22           4.     Not only does the Google "AdSense (PPC)" program violate the antitrust

23     laws, the federal courts have previously determined the tenns & conditions of the
24
       program to be procedurally and substantively unconscionable. In Free Range Content,
25
       Inc. v. Google Inc., No. 5:14-cv-02329 (BLF) Plaintiffs challenged the "Terms and
26
27     Conditions" of the Google AdSense Program as unconscionable. The court held: "Thus,

28     the Court finds that Plaintiffs have sufficiently alleged at least a degree of procedural

                                         Original Complaint
             Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 9 of 69
                        (                                       (

       unconscionability. See Bridge Fund, 622 F.3d at 1004. (At page 12) [V [. . .] the Court
·,
,:..


3
       finds that Plaintiffs have sz.ifjiciently alleged substantive unconscionability. " (At Page

       14.) Defendant Alphabet, dba, Google, L LC., dba, Youtube, LLC., dba, Google
5
       "AdSense (PPC)" alone, determines the terms & conditions of the Google "AdSense
6
       (PPC)."
7
8            5.     Specifically, the Defendants, jointly and severally, controls all browsers,

9      operating systems, online sales and online digital advertising; collectively, they control
10
       the tenns & conditions, which Plaintiff, as the host ofmultiple websites, is an intended
11
       b�neficiary; Defendants control who can place online ads; the number ofadvertisements
12
       that can be placed online (or on a particular page); where the ads are located online; and !

l4     the cost of these online ads, which gives them complete market control and power.
l5
       Through this decidedly skewed process, Defendants concertedly refused to deal with
16
       Plaintiff. As a result of Defendants' anti-competitive conduct, jointly and severally, the
17
                                                                                                     1




18     Defendants (during the operative times of this complaint) have shared, or will share, in      !
                                                                                                         1
                                                                                                     I'
19     more than $1.4 Trillion in online, digital advertising revenue. Maximizing their cartel       i]
                                                                                                     11
20
                                                                                                     1,


       revenue - ultimately at the expense ofthe consuming public and Plaintiff- is what really \!
21                                                                                                   :j


       matters to Defendants.

23           6.     The Defendants' unlawful conduct has caused Plaintiff significant injury and

       loss. Among other things, Plaintiff has lost the value of his significant ten year
24


       investment in the websites/pages set forth below in � 52. Plaintiff is burdened with a
25

2(,

27     brand (Wilabee, (derivative brand of Williby)) of significantly diminished value, and has

28     lost the revenues generated by the ten year investment in the websites/pages set forth

                                        Original Complaint
             Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 10 of 69
                         (

       below in   ,r 52. Defendants disregarded every objective factor in the destruction, shadow
       banning and demonetization of Plaintiffs websites/pages set forth below in           ,r 52. Thus,
•")
L.




3

       concertedly demonetizing, shadow banning and refusing to deal with Plaintiff on

       objective terms in an effort to maximize their ad revenue, as well as leveraging their
5


       multi-market monopoly power, was not grounded on, or based upon any objective
6

7

R      criteria. Because Defendants' collective action was not grounded in objective criteria and

9      violates the law, their collective action lacks any procompetitive justifications.

             7.     The Defendants, jointly and severally, possesses (and for several years has
I ()



       possessed) monopoly power in the market for browsers, online sale of goods, payment
11

l2

l .1   systems, Internet advertising, online news feeds, PC/tablets/smartphones and mobile

14     based operating systems. Defendants' "Android" operating systems are used on over 9 8%

       of cell phones, the dominant type of cell phones in the United States. More than 90% of
15

16
       new cell phones are shipped with a version of Android apps pre-installed. Cell Phone
17

18     manufacturers (often referred to as Original Equipment Manufacturers, or "OEMs") have 1 1

       no commercially reasonable alternative to Android operating systems for the cell phones, l
                                                                                                           \\
19


       tablets, or wearables that they distribute.
20

21

22           8.     There are high barriers to entry in the market for browsers, the online sale of

23     goods, payment systems, Internet advertising, on! ine news feeds, PC/tablets/smartphones

       and mobile based operating systems. One of the most important barriers to entry is the
24


       barrier created by the number of software applications that must run on an operating
25

26

27     system in order to make the operating system attractive to end users. Because end users

28     want a large number of applications available, because most applications today are

                                          Original Complaint
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 11 of 69
                                                                 (

      written to run on Android, and because it would be prohibitively difficult,

      time-consuming, and expensive to create an alternative operating system that would run
·")
L




3

,.,   the programs that run on Android, a potential new operating system entrant faces a high

      barrier to successful entry and thus cannot develop browsers, platfonns for the online sale
5

6
      of   goods,     payment     systems,    Internet      advertising,   online   news   feeds,
7

8     PC/tablets/smartphones, or mobile based operating systems.

9           9.      Accordingly, the most significant potential threat to the Defendants '

      operating system monopoly is not from a direct, frontal assault by existing or new
10

ll
      operating systems, but from new software products that may support, or themselves
12
      become, alternative "platforms" to which applications can be written, and which can be I

14    used in conjunction with multiple operating systems, including but not limited to I

      Android.
l5

16
            1 0.    To protect its valuable Android monopoly against such potential competitive
17

      threats, and to extend its operating system monopoly into other software markets, The i 1

                                                                                                    �1
18

!9
      Defendants, jointly and severally, have engaged in a series of anticompetitive activities.

      The Defendants' conduct includes agreements tying other software products t o the 1 !
20                                                                                                  11

21

22    Android operating system; exclusionary agreements precluding companies from

23    distributing, promoting, buying, or using products of Android's software competitors or

      potential competitors; and exclusionary agreements restricting the right ofcompanies to
24


      provide services or resources to Android's software competitors or potential competitors.
25

2(;

27          1 1.    One important current source of potential competition for Android's

      operating system monopoly comes from the Internet. The development of competing

                                       Original Complaint
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 12 of 69



     Internet browsers -- specialized software programs that allow PC users to locate, access,
2

3    display, and manipulate content and applications located on the Internet's World Wide

     Web ("the web") -- posed a serious potential threat to Android's operating system
5
     monopoly.
6
              1 2.     Internet browsers pose a competitive threat to Android's operating system
7
8    monopoly in two basic ways. First, as discussed above, one of the most important

9    barriers to the entry and expansion of potential competitors to the Defendants in
IO
     supplying platfonns for the online sale ofgoods, payment systems, Internet advertising,
Il
     on! ine news feeds, PC/tablets/smartphones, or mobile based operating systems, is the
12
l]   large number of software applications that will run on the Android operating system , but

14   not on other operating systems. If application programs could be written to run on
l5
     multiple operating systems, competition in the market for platforms for the online sale of
16
     goods,          payment    systems,      Internet      advertising,   online   news     feeds,
17

     PC/tablets/smartphones, or mobile based operating systems could be revitalized. For 1 1
                                                                                                  \l
18

     example, a programming language can be designed in part to permit applications written            :I
                                                                                                  ,/ 11
19


     in it to be run on different operating systems, other than Android. As such, it threatens to ! !
20
21                                                                                                 I
22   reduce or eliminate one of the key barriers to entry protecting Android's operating

23   system monopoly.

           1 3.       Internet browsers are perhaps the most significant vehicle for distribution of
.A


     platforms for the online sale ofgoods, payment systems, Internet advertising, online news
25



27   feeds, to end users. The Defendants have recognized that the widespread use ofbrowsers,

28   other than their own, threatens to increase the distribution ofplatforms for the online sale

                                           Original Complaint
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 13 of 69
                       (                                       (

      of goods, payment systems, Internet advertising, online news feeds, and in so doing
2

3
      threatens Defendants' Android operating system monopoly. Second, the Defendants

      recognized that a browser was itself a 1 1 platfonn 11 to which many applications were being

      written -- and to which (ifit thrived) more and more applications would be written. For
5


      example, since a java supported browser could be run on any PC operating system, the
6

7
8     success of this alternative platform threatened to reduce or eliminate a key barrier

9     protecting Defendants' Android operating system monopoly. Therefore, for example,

      when we load a website or a web service in which Java technology is used, it shows a
10

11
      message saying: "The [Google] Chrome browser does not support Java." The reason is
12

l]    that the [Google] Chrome browser no longer supports the NPAPI. NPAPI is a technology

14    that supports Java applets.

            1 4.   To respond to the competitive threat posed by browsers not owned, or
l5

16
      controlled by the Defendants, Defendant Google embarked on an extensive campaign to            1
17

      acquire, market and distribute Defendants' own mobile based Internet browser, which is l 1
                                                                                             \i.
18
                                                                                             l
19    named II Android. 11                                                                   I

            15.    Due to Defendants' vast resources and programming technology, Defendant
20
                                                                                                         1

21

22    Google was well positioned to develop and market a mobile based browser in

23    competition with Internet OS platforms. Indeed, continued competition on the merits

      between Internet OS platforms and Defendant's Android OS would have resulted in
24


      greater innovation and the development of better products at lower prices. Moreover, in
25

2(,

27    the absence of the Defendants anticompetitive conduct, the offsetting advantages of

28    Facebook, Amazon and Google's size and dominant positions in OS software and the

                                        Original Complaint
                                                                    (
              Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 14 of 69
                            (

         Internet OS platform 's position as the browser innovator and the leading distribution

3        browser supplier, and the benefit to conswners of product differentiation, could have

         been expected to sustain competition on the merits between these companies, and perhaps

         others that have entered and might enter the OS market.
5

6
               16.      However, the Defendants Facebook, Amazon and Google have not been
7

8        willing simply to compete on the merits . The Defendants have concluded that it would be

9        very hard to increase browser share on the merits of Android alone. It will be more

         important to leverage the OS asset to make people use Android instead of the Internet
10
11
         based platfonns. Thus, the Defendants Facebook, Amazon and Google began, and
12
         continues today, a pattern ofanticompetitive practices designed to thwart OS and browser

14       competition on the merits, to deprive customers ofa choice between alternative browsers,

         or operating systems, and to exclude the Defendants' Internet browser and/or OS
15

16
         competitors.
17

I              17.      The Defendants ' conduct with respect to Internet browsers and operating 1 1
                                                                                                 \I
    (I




19
         systems is a prominent and immediate example ofthe pattern ofanticompetitive practices ij
                                                                                                       !1
         undertaken by the Defendants, jointly and severally, with the purpose and effect of ! J
20

21

22       maintaining its Android operating system monopoly and extending that monopoly to

23       other related markets.

               18.      The Defendants have clearly adapted the anticompetitive mantra of the
25
         former monopolistic giant Microsoft. In a warning to competitive rivals in June 1996, the
2 (>

27       Microsoft CEO stated :    11   We are going to cut off their air supply. Everything they're

2S       selling. we 're going to give away for free. Our business model works even (fall Internet ,

                                              Original Complaint
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 15 of 69
                        {                                       (

      software is free. . . . We are still selling operating systems. " First, Google has invested
.,.
      eighty ($80) billion dollars to develop, test, and promote the Android OS, a product
L



3

      which it distributes without separate charge. Second, the Defendants have set about to

      exclude non-Android and other Internet browser rivals from access to the distribution,
5


      promotion, and resources they need to offer their browser products to OEMs and
6

7
      PC/tablets/smartphones users. This prevents rival browsers from becoming an attractive

9     programming platform in their own right. Third, the Defendants Facebook, Amazon and

      Google did not stop at free distribution. Rather, the Defendants purposefully set out to do
10


      whatever it took to make sure significant market participants distributed and used the
Il

12

t3    Android OS instead of the Internet browser -- including paying some customers to take

14    the Android OS and using its unique control over Facebook, Amazon and Google Apps

      (supported only by Android OS) to induce others to do so. For example, virtually every
l5


      cell phone manufacturer (globally) has installed the Android OS on their phones, while
16

17

18    every U.S . (Android) wireless phone retailer has agreed to pre-install Facebook, Amazon
19
      and Google (Android based) Apps on their phones.
20
      19.   The Defendants unlawfully required PC/tablets/smartphones manufacturers, as a
21

22    condition of obtaining licenses for the Android operating system, to agree to license,

23    preinstall, and distribute Android on every phone and the Google browser on every
24
      PC/tablets/smartphones such manufacturers shipped. By virtue of the monopoly position
25
      Android enjoys, it was a commercial necessity for OEMs to preinstall the Android OS -­
2(>

27    and, as a result of Google's illegal tie-in, the Google search browser -- on virtually all of

28    the PC/tablets/smartphones they sold. Google thereby unlawfully tied its Internet

                                        Original Complaint
                                                                                                10
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 16 of 69
                       (                                      (

      Browser software to the Android version of its monopoly operating system and
2

3
      unlawfully leveraged its operating system monopoly to require PC/tablet/smartphone

      manufacturers to license and distribute the Google search browser on every

      PC/tablet/smartphone those OEMs shipped with Google (Android based) applications.
5


      The Defendants, Facebook, Amazon and Google have made it clear, that unless
6


      restrained, they will continue to misuse their operating system monopoly to artificially

9     exclude browser/OS competition and deprive customers of a free choice between

      browsers/OS.
I0

11
            20.    Internet browsers are separate products competing in a separate product
12

l.1   market from PC/tablets/smartphones and operating systems, and it is efficient to supply

14    the products separately. Indeed, Defendant Google itself has consistently offered,

      promoted, and distributed its Internet browser as a stand-alone product separate from, and
15

16
      not as a component of, Android, and intends to continue to do so. Defendant Google's
17

      tying of its Internet browser to its monopoly operating system reduces the ability of i
18
                                                                                                    I
      customers to choose among competing browser products because it forces OEMs and 1 1
                                                                                                   \1
19
                                                                                                   11
                                                                                                   ,,
20

21
      other purchasers to license or acquire the tied combination whether they want Google's       I!
                                                                                                   i!
      Internet browser or not. Defendant Google's tying -- which it can accomplish because of

23    its monopoly power in Android OS -- impairs the ability ofits browser rivals to compete

      to have their browsers preinstalled by OEMs on new PC/tablets/smartphones and thus
.A

25
      substantially forecloses those rivals from an important channel of browser, or
2(>


27    PC/tablet/smartphone operating system distribution.

           2 1.    Defendant Google's executives have repeatedly recognized the significant

                                       Original Complaint
                                                                                              11
          Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 17 of 69
                      (                                       (

     advantage that Google (and the other Defendants) receives by tying its Internet browser
'l
L,



3    to its operating system, rather than having to compete on the merits. Google has misused,

4    and continues to misuse, its Android operating system monopoly by requiring

     PC/tablet/smartphone OEMs to agree, as a condition of acquiring a license to the Android
5

6
     operating system, to adopt the unifonn "boot-up" sequence and "desktop" screen
7

8    specified by Google. This sequence determines the screens that every user sees upon

9    turning on a PC/tablet/smartphone. Google 's exclusionary restrictions forbid, among

     other things, any changes by an OEM that would remove from the PC/tablet/smartphone
IO
11
     any part of Google's Internet browser software (or any other Google-dictated software) or
12
     that would add to the PC/tablet/smartphone becoming a competing browser (or other

14   competing software) in any more prominent or visible way (including by highlighting as
l5
     part of the startup sequence or by more prominent placement on the desktop screen) than
16
     the way Google requires its Internet browser to be presented .
l7

18         22.    Virtually every new PC/tablet/smartphone that comes with Android, no              11
                                                                                                    ti' l
19
     matter which OEM has built it, presents users with the same screens and software               Ii
                                                                                                    l1
                                                                                                    1,
20
     specified by Google. As a result of Google 1s restrictive boot-up and desktop screen
                                                                                                    Ii
                                                                                                    J!
21

22   agreements, OEMs are deprived ofthe freedom to make competitive choices about which

23   browser or other software product should be offered to their customers, the ability to

     detennine for themselves the design and configuration of the initial screens displayed on
24

25
     the phones, or computers they sell, and the ability to differentiate their products to serve

27   their perceptions ofconsumers' needs.

28         23.    These restrictive agreements also maintain, and enhance the importance of,

                                       Original Complaint
                                                                                               12
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 18 of 69
                        (

      Google's ability to provide preferential placement on the desktop (or in the boot-up

J.    sequence) to various Internet Service Providers ( " ISPs") and Internet Content Providers

      ("ICPs" ), in return for those firms' commitments to give preferential distribution and
5
      promotion to the Google Internet browser and to restrict their distribution and promotion
6
      of competing browsers. As a result, these restrictions further exclude competing Internet
7
      browsers from the most important channels of distribution, substantially reduce OEMs'

9     incentives and abilities to innovate and differentiate their products in ways that could
10
      facilitate competition between Google products and competing software products, and
Il
      enhance Google's ability to use the near-ubiquity of its Android operating system
12
11    monopoly to gain dominance in both the Internet browser/OS, the online sale of goods,

14    payment systems, Internet advertising, PC/tablet/smartphone and the online news feeds
15
      market as well as other software markets.
16
            24.    The Defendants have entered into anticompetitive agreements with virtually ' .
17

      all of the nation's largest and most popular ISPs, including particularly Online Service 1 1
                                                                                               ti1 1
I '
19    Providers ("OLSs "), finns which provide the communications link between a subscriber's !I
                                                                                               "
20
                                                                                                        'I
                                                                                                        'I
      PC, Cell Phone and the Internet and sometimes related services and content as well. J I
                                                                                                        l1

21                                                                                                      ii
22    Defendants Facebook, Amazon and Google provide PC/tablet/smartphone users with

23    "folders" or lists including the names of certain of these ISPs that have entered into
24
      agreements with the Defendants and enable users readily to subscribe to their services.
25
      Because Google is preinstalled on nearly all PC/tablets/smartphones in the United States,
26
27    inclusion in these folders and lists is ofsubstantial value to ISPs. As a result, almost all of

      the largest and most significant ISPs in the United States have sought placement on the

                                         Original Complaint
                                                                                                  13
               Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 19 of 69
                           (                                       (

         Google desktop.
.,

3              25 .    Defendant Google's agreements with ISPs allow Google to leverage its

         Android operating system monopoly by conditioning these ISPs' inclusion in Googles'

         lists on such ISPs' agreement to offer Google's browser primarily or exclusively as the
5

6
         browser they distribute; not to promote or even mention to any of their subscribers the
7
8        existence, availability, or compatibility of a competing Internet browser; and to use on

9        their own Internet sites Google-specific programming extensions and tools that make

         those sites look better when viewed through Android, or the Google browser than when
 10

 ll
         viewed through competing mobile operating systems, or Internet browsers. Defendant
 12
         Google's anticompetitive agreements with ISPs have substantially foreclosed competing

 14      OS/browsers from this major channel ofOS/browser distribution. Over ninety percent of

         Internet browser/OS users have obtained their browsers/OS from ISPs.
 15


                      Google has entered into anti competitive agreements with Internet Content '.
16
               26.
17

         Providers ("ICPs "). Prominent "channel buttons," advertising and providing direct 1 ;
                                                                                                    ((' I
l    I




19       Internet access to select ICPs appear on the "Active Desktop" feature that is shipped with I I
                                                                                                         !1
                                                                                                         <1
20
         the Android operating system. Defendant Google's agreements condition an ICP's                  l!
21

,._.,_
') ')    placement on one of these buttons on the ICP's agreement to not pay or otherwise

23       compensate Defendant Google's primary Internet browser/OS competitors (including by

         distributing their browsers/OS) for the distribution, marketing, or promotion ofthe ICP's
24
25
         content; to not promote any browser produced by any of Defendant Google's primary

27       browser/OS competitors; to not allow any of Defendant Google's primary browser/OS

28       competitors to promote and highlight the ICP's "channel" content on, or for their

                                           Original Complaint
                                                                                                    14
              Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 20 of 69
                                                                   (

         OS/browsers; and to design its web sites using Google-specific, proprietary programming
 2

 }
         extensions so that those sites look better when viewed with Google's Internet browser/OS

         than when viewed through a competing browser/OS. These illegal agreements further

         inhibit competition on the merits between Google's Internet browser/OS and other
5


         OS/Internet browsers.
6

7

8              27.      Neither the antitrust laws nor this action seeks to inhibit Defendants

9        Facebook, Amazon and Google from competing on the merits by innovation or

         otherwise. Rather, the Complaint challenges only Defendants Facebook, Amazon and
 10


         Google concerted attempts to maintain its monopoly in operating systems, Internet search
 11

 12
         browsers and digital advertising to achieve dominance in other markets, not by

 14      innovation and other competition on the merits, but by tie-ins, exclusive dealing

         contracts, and other anti competitive agreements that deter innovation, exclude
 l5

 16
         competition, and roo customers of their right to choose among competing alternatives.
 17

              28.     Facebook, Amazon and Google's conduct adversely affects innovation, 11
                                                                                          liI '
18

 19
         including by:

                     a. impairing the incentive of Facebook, Amazon and Google's competitors and         ii
21
')")
"- -'-
                        potential competitors to undertake research and development, because they

23                      know that one, or all of the Defendants will be able to limit the rewards from

                        any resulting innovation;
24


                     b. impairing the ability of Facebook, Amazon and Google's competitors and
25



27                      potential competitors to obtain financing for research and development;

28                   c. inhibiting Facebook, Amazon and Google's competitors that nevertheless

                                            Original Complaint
                                                                                                    15
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 21 of 69
                                                               (


                     succeed in developing promising innovations from effectively marketing
2
3
                     their improved products to customers;

                  d. reducing the incentive and ability of OEMs to innovate and differentiate

                     their products in ways that would appeal to customers; and
5


                  e. reducing competition and the spur to innovation by Facebook, Amazon,
7
                     Google and others that only competition can provide.

9           29.      The purpose and effect of Facebook, Amazon, Google's conduct with
10
      respect to Internet browsers, the Android OS, have been and, if not restrained, will be :
11
                  a. to preclude competition on the merits between Google's browser and other
12

1.1                  browsers;

14                b . to preclude potential competition with Google's Android operating system
l5
                     from competing browsers and from other companies and software whose use
l6
                     is facilitated by these browsers;
17

                  c. to extend Google's Android operating system monopoly to the Internet              11
                                                                                                       \\
18

19                   browser market; and                                                               ij
                                                                                                       ii

                  d. to maintain Google's Android operating system monopoly.                           !' j1
20

21                                                                                                     !1
            30.      Accordingly, Plaintiff now brings this action explicitly for preliminary and
                                                                                                       1,



23    pennanent injunctive relief, and demonstrates that Defendants' conduct constitutes clear

      violations of Sections 1 and 2 of the Shennan Act (breach of contract, breach of covenant
24


      & good faith and unfair competition, among other claims) and will cause irreparable
25

26

27    injury in the absence of preliminary relief As demonstrated in more detail below,

28    because of this unlawful conduct, Plaintiff is entitled to, among other remedies, treble

                                          Original Complaint
                                                                                                  16
             Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 22 of 69
                                                                (

      damages from Defendants under 15 U.S.C. §§ 1 and 15; a disgorgement of the enormous
'l
L.



3
      supra-competitive profits that Defendants have received, and will receive, from their

      unlawful conduct; and damages for Defendants' breach of their own contract, to which

      Plaintiff, as the online web host of tens of thousands of Google "AdSense (PPC)"
5


      advertisements, was an intended beneficiary.
6

7

8     III.   PARTIES

9            3 1.   Plaintiff, during the operative times ofthis complaint, was a resident of the

      City of Oakland and operated as a sole proprietorship, located in California. Oakland, as
10


      an content creator, website designer, independent advertiser, ad server and owner of the
11

l2
      websites/pages set forth below in � 52, at which the Defendants, jointly and severally,

14    currently serve and host Google "AdSense (PPC)" online advertisements.

             32.    Defendant Alphabet Holding Corporation (hereafter "Alphabet") was
15


      created by Law as a private legal entity, for profit, and with "general corporate powers,"
16

17

18    under the Delaware General Corporation Law (where Alphabet is incorporated). 1
19
      Alphabet is an American multinational conglomerate headquartered in Mountain View, :
                                                                                                      i


      California 94043, at 1600 Amphitheatre Parkway (County of Santa Clara). Alphabet, Inc. i
20                                                                                                    I

21

22    was created through a corporate restructuring of Google on October 2, 20 1 5. Alphabet,

23    Inc. became the parent company of Google and several fonner Google subsidiaries.

      Alphabet Inc., is thus a legal entity doing business as (hereafter, "dba") Google, Inc., dba,
24


      Blogger, dba, Google AdSense (PPC) and dba, YouTube, LLC." Shares of Google's stock
25

2()

27    have been converted into Alphabet stock, which trades under Google's former ticker

      symbols of " GOOG" and "GOOGL". Google's core businesses are its search engine and

                                        Original Complaint
                                                                                                 17
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 23 of 69
                        (

     advertising sales through its global AdSense (PPC) program. Alphabet is essentially a
·,
L.



3    holding company for Google, as well as all the projects, ideas, capital investments, and

     subsidiaries that Google has acquired over the years. The company consists ofGoogle as

     well as other businesses including X Development, Calico, Nest, Verily, Fiber, Makani,
5

6
     CapitalG, and GV. As per its 20 17 annual report, 86% ofAlphabet's revenues came from
7

8    perfonnance advertising (through user clicks using AdSense and Google Ads) and brand

9    advertising. Of these, 53% came from its international operations. This translated to a

     total revenue of US$1 10,855 million in 20 17 and a net income ofUS$ 12,662 million. On
10

11
     January 1 6, 2020, Alphabet became the fourth US company to reach a US$1 trillion
12
     dollar market value, entering the trillion dollar companies club for the first time.

14         33 .   Defendant Larry Page co-founded Google. Defendant Page was the CEO of

     Alphabet, Inc., for the period covering October 2, 2015 to 20 18. From September 4, 1998
15

16
     to October 2, 20 15, Page served as CEO ofGoogle. Defendant Page remains at Alphabet ·
17

     as co-founder, controlling shareholder, board member, and employee. As of November i i
                                                                                         \\' I
18

19
     2020, Defendant Page was the I 3th-richest person in the world, with a net worth of         !I
                                                                                                 •1

                                                                                                 1!
                                                                                                 '1

     US$77.6 billion dollars.
20
                                                                                                 1j
21

22         34.    Defendant Sergey Mikhaylovich Brin co-founded Google. Defendant Brin

23   was the president of Google's parent company, Alphabet Inc., until stepping down from

     the role on December 3, 20 19. Defendant Brin remains at Alphabet as co-founder,
24
25
     controlling shareholder, board member, and employee. As of September 2020, Defendant
26

27   Brin is the 7th-richest person in the world, with an estimated net worth of US$63.9

28   billion dollars.

                                       Original Complaint
                                                                                            18
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 24 of 69
                                                            (

            35.    Defendant Eric Emerson Schmidt was the Executive Chairman of Google
2

3
      from 2001 to 2015 and Alphabet Inc. from 20 1 5 to 2017. From 2001 to 2011, Schmidt

'-I   served as the CEO of Google . Defendant Schmidt served as a Technical Advisor for

      Alphabet, until February 2020. As of November 13, 2020, Defendant Schmidt had an
5


      estimated net worth of US$16.9 billion dollars. Defendant Schmidt recently obtained
6

7

8     citizenship in the European island, Cyprus, which could allow him to legally avoid

9     paying U.S. taxes on his $17 billion fortune

            36 .   Defendant Sundar Pichai (his full name is Pichai Sundararajan) was the
10
11
      chief product officer of Google, Inc., for the period covering October 2, 2015 to 2018.
12

Ll    Defendant Pichai, Product Chief, became the new CEO of Google, replacing Defendant !

14    Page, who transitioned to the role of running Alphabet, along with Google co-founder, I

      Defendant Brin. Defendant Pichai's net worth in 2020 is estimated at between US$600
l5

16
      million dollars and US$1.2 billion dollars.
17

            37.    Defendant Facebook, Inc. is a California corporation that was founded in 1 ;
                                                                                                l• iI
19
      2004, by Defendant Mark Zuckerberg. Defendant Facebook 's Headquarters is located at !I   'I
20
      1 Hacker Way, Menlo Park, California 94025. Facebook Inc. (FB) is the largest social jl
21                                                                                         ,I   ,,
2     networking site in the world with 2.5 billion monthly active users (MAUs) as ofyear-end

23    2019. Facebook also owns and operates the popular photo-sharing app Instagram as well

      as messaging apps Messenger and WhatsApp. The company provides virtual-reality
24
25
      hardware, software, and a developer ecosystem through its Oculus business. Facebook
26

27    went public in 2012 and has become one of the world's largest companies with a market

28    capitalization of US$507.92 billion dollars as of April 14, 2020. Facebook earned net

                                       Original Complaint
                                                                                           19
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 25 of 69
                                                                (

       income of US$1 8.5 billion dollars on US$70.7 billion dollars ofrevenue during fiscal
'l
.:..


}
       year 20 19 (FY).

4            3 8.   Defendant Mark Zuckerberg is the co-founder, chairman and CEO of

       Facebook, Inc. Defendant Zuckerberg co-founded Facebook, Inc., in 2004, with three
5


       fellow classmates at Harvard University at the time. Defendant Zuckerberg is responsible
6

7

8      for setting the overall direction and product strategy for the company. He leads the design

9      of Defendant Facebook Inc.'s service and development of its core technology and

       infrastructure. As the Chief Executive Officer, Defendant Zuckerberg is responsible for
10


       enforcing the acts, policies, practices, and/or customs of Defendant Facebook, Inc.
11

12
       Defendant Zuckerberg is Facebook's largest shareholder by far. He currently holds over

14     400 million shares of Facebook, comprising a market value ofaround US$82.2 billion.

       Zuckerberg's holdings also give him a disproportionate share ofvoting rights. He controls
15

16
       57.9% ofthe total voting shares, giving him effective control ofthe company.
17

18           39.    Defendant Amazon.com, Inc. engages in the retail sale ofconsumer products \;
                                        .


       and subscriptions in North America and internationally. It operates through the North j j
                                                                                                     \\
19

                                                                                         ii
                                                                                                     I,

       America, International, and Amazon Web Services (AWS) segments. The company sells J !
20

21

22     merchandise and content purchased for resale from vendors, as well as those offered by

23     third-party sellers through retail Websites, such as amazon.com, amazon.ca,

       amazon.com.mx, amazon.com.au, amazon.com.hr, amazon.en, amazon.fr, amazon.de,
24
25
       amazon.in, amazon.it, amazon.co.jp, amazon.nl, amazon.es, and amazon.co.uk. It also
26

27     manufactures and sells electronic devices, including kindle e-readers, fire tablets, fire

28     TVs, and echo; and provides Kindle Direct Publishing, an online service that allows           1




                                        Original Complaint
                                                                                               20
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 26 of 69
                                                    (


      independent authors and publishers to make their books available in the Kindle Store.
2

3
      Defendant Amazon.Com, Inc., is currently the world's largest online sales company, the

4     largest Internet company by revenue, and the world's largest provider of v irtual assistants

      and cloud infrastmcture services through its Amazon Web Services branch. Amazon's
5


      net worth as of November 1 1, 2020, is more US$1.7 trillion dollars, making it the
6

7

8     second-most valuable company in the U.S., trailing only Apple.

9           40. Defendant Jeff Bezos founded Amazon in late 1994. Bezos founded the

      aerospace manufacturer and sub-orbital spacefl ight services company Blue Origin in
10


      2000. Defendant Bezos owns approximately 53 million shares of Amazon stock.
11

l2

11    Defendant Bezos purchased the major American newspaper The Washington Post, in 1

14    20 13, for $250 million. Defendant Bezos was one of the first shareholders in Google.

      Defendant Bezos invested $250,000 in 1998. Defendant Bezos' $250,000 investment
15



      resulted in 3.3 million shares of Google stock, worth about $3. 1 billion dollars in 2017. .
16

!7

I ,   As of November 5, 2020, Defendant Bezos had a net worth ofUS$194.0 billion dollars.            11

                                                                                                     \\
19
            4 1.   The Board of Directors of the Defendant companies, and each of them,              Ii
20

21
      jointly and severally, since their creation, and up to the present, has served as a condu it   i
                                                                                                     I/




22    for the fraudulent objectives, by which the interlocking directors of the Defendant

23    companies and their subsidiary members, jointly with other individuals, knowingly,

      intentionally and unlawfully, have met, planned, devised, organized, and assisted in the
24


      adoption and implementation ofpart, or all, ofthe fraudulent artifices that form the bas is
25

26
27    of this complaint as defined herein after. As a direct and proximate result of the acts,

28    omissions and policies described herein, Defendants, and each of them, jointly and .

                                        Original Complaint
                                                                                               21
             Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 27 of 69
                           (                                    (

       severally, have shared, or will share in US$2 - $2.5 Trillion dollars in online Ad revenue
'l
L,



3
       this fiscal year.

4            42.     Whenever it is alleged in the complaint that any Defendant did any act or

       thing, it is meant that its Directors, Officers, agents, employees, or the Directors,
5


      Officers, agents or employees ofits subsidiaries or affiliates, perfonned or participated in
7
      such act or thing, and in each instance that such act or thing was authorized or ratified by,

9     and done on behalf of, that Defendant. Plaintiff thereupon alleges, the true names and
lO
      capacities of Defendants sued as Does/Roes I through IO are unknown to Plaintiff, who
Il
      therefore sues these Defendants by fictitious names. Doe/Roe Defendants include the
12
1.1   employees, agents, servants of the Defendants, and each of them, jointly and severally, !
                                                                                              I
14                                                                                            I
      who directly approved the acts, omissions and policies described herein, as well as !
15
      agents, officers and employees of the Defendants who are liable in connection with one
16
      or more of the claims sued upon here and are responsible in some manner for the ·
17
18    wrongful acts and conduct alleged herein. Plaintiff will amend this Complaint to show i 1
                                                                                            I!l '
19
      Doe/Roe Defendants' true names and capacities when they have been ascertained.                  ;I
                                                                                                      ii
      IV.     JURISDICTION AND VENUE                                                                  ll11
20

21
             43.     This is an action for violations of federal antitrust law, including 15 U.S.C.

23    §§ 1, 2. Accordingly, this Court has subject matter jurisdiction over this proceeding and

      all claims asserted herein pursuant to 28 U.S.C.§§ 1331 (federal question jurisdiction),
24
25
       1337 (antitrust jurisdiction) and 1367(a) (supplemental jurisdiction). This Court has
26

27    subject matter jurisdiction over this action pursuant to Section 39 of the Lanham Act, 15

      U.S.C.§ 1121 (actions arising under the Lanham Act), and 1338 . (b) (any action asserting .

                                         Original Complaint
                                                                                                22
                Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 28 of 69
                           (                                       (

         claim of unfair competition joined with a substantial and related claims under the
-;



3
         trademark law) for the claims arising out ofthe violations ofSection 43(a) ofthe Lanham

4        Act.

                 44.   Venue is proper in this district under 15 U.S.C.§§ 15 and 22, and 28 U.S.C.
5


         § 1 391 because : (i) each of the Defendants transact business, committed an unlawful or
6



8        tortious act, and/or are found, in this district; and (ii) a substantial portion ofthe conduct

9        detailed herein, which affected interstate trade and commerce, has been carried out in this

         district.
 10

 Il
         V.      INTRADISTRICT ASSIGNMENT
 12
                 45.   Pursuant to the Northern District Civil Local Rule 3-2(d), the intradistrict

 14      assignment should be to the Oakland Division or the San Francisco Division. This action

         arises in Oakland and the County of Alameda because a substantial part of the events
 l5

16
         giving rise to these claims occurred in the City ofOakland and Alameda County.
17

18       VI.    THE RELEV ANT MARKET                                                                      Ii
                                                                                                \! \1
 19             46.    Up until 2003, the relevant geographic advertising market for Plaintiffs I' 'i

         claim is worldwide, including the United States and other relevant submarkets thereof.
20

21

"- -'-
•) ")
         The technology of the 21st Century, has for all practical purposes, caused the relevant

23       market and relevant product market to become inextricably intertwined.
24
         The relevant market for purposes ofPlaintiffs claims consist ofthe following:

                       The Internet via website(s) as a relevant market to sell all products;
25
                (a)
26

27              (1)    Mobile Networking (Android OS) Hardware Routers, Smartphones, Tablets;

28       and

                                            Original Complaint
                                                                                                    23
              Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 29 of 69
                                                                    (

              (2)    Mobile (Networking) Android OS �-
 2

 3
        The relevant product market consists ofthe following :

4             (b)    Internet based advertisement on Streamed Videos and Movies;

                     Internet based advertisement on Streamed Music and Music videos;
5
              (c)

                     Mobile Networking (Android OS) [Internet] based advertisement on mobile
6
              (d)
7

8       devices;

9             (e)    Mobile Networking (Android OS) [Internet]               based advertisement on

        Android OS Apps;
 10


                     The sale(s) of digital ad based Internet (cloud-based) music, videos, movies,
 11
              (f)
 12

 u      and images; and

 14
              (g)    Digital ad based News Feeds.

        VII. FACTUAL ALLEGATIONS
 15

16
              A.     Background
 17

18            1.     Plain tifr s Decade of Serving AdSpend/Adsense & Marketing YouTube ! i 1

        47.   Between the time period October 15, 2008 and November I 3, 2013, Plaintiff !j
                                                                                                       \\
19
                                                                                                       1,


        created     two    (2)    YouTube      channels:      the       "Harry   Williby"   channel · :
20                                                                                                     1!

21

... -
')      (http://www.youtube.com/c/HarryWilliby021269, created November 13, 2013) and "The

23      Attorney Depot™" channel (http://www.youtube.com/c/TheAttorneyDepotTM, created

        October 15, 2008). On October 8, 2008, Plaintiff also created "The Williby Blogs" (
24


        https ://willibys-corruptjustice.blogspot.com/) on Defendant Alphabet's B logger P latform.
25

26

27      Beginning in 2011, Defendant Alphabet, dba, Google, dba, Google+, dba, Google

28      AdSense (PPC), dba, Blogger, dba, YouTube, L LC., mandated that YouTube channel

                                         Original Complaint
                                                                                                  24
                 Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 30 of 69
                                                                 (

          owners create Google+ accounts to access YouTube. As a direct and proximate result of
2
          this mandate by Defendant Alphabet, Plaintiff created two (2) Google+ accounts: "The
3

,:J       Harry Williby" Google+ account (https ://plus.google.com/+Han:yWilliby02 1 269) and

          "The             Attorney              Depot™"              Google+               account.
5


          (https ://pl us. google.com/b/1 1 46 1 00225794885 1 5977/+TheAttorneyDepotTM).
6

7

8         48.    Between October 15, 2008 and August 1 , 20 1 8, The Attorney Depot ™ channel

9         published and hosted Daily, Weekly, Monthly and yearly News, legal news, political,

          election, trial coverage, documentaries and entertainment videos. Videos hosted on the
10

11
          The Attorney Depot™ YouTube channel were automatically and simultaneously
12
          published on The Attorney Depot™ Google+ account . The Plaintiff simultaneously

14        hosted all The Attorney Depot™ videos on Williby Biogs, Twitter and Facebook.

          Between October 15, 2008 and August 1, 20 1 8, The Attorney Depot ™ YouTube channel
15


          garnered over twenty-one million (21,000,000+) global, public, video views; and 1
16

17

          twenty-one thousand (2 1 ,000+) return subscribers. Between October 15, 2008 and ; i
                                                                                                       II\1
19        August 1, 20 1 8, Plaintiff posted and published Daily, Weekly, Monthly and yearly News,     !I
                                                                                                I!
                                                                                                       'I i1


          legal news, political, election, trial coverage text and images posts on The Attorney j i
20

21
          Depot™ Google+. These text, image and video posts numbered approximately 1 0,000

      3   posts. The Google+ account garnered well over two-million viewers and/or visitors as a

          direct and proximate result of these videos, text and image posts. Between October 15,
24



          2008 and August 1 , 20 1 8, The Attorney Depot™ Channel and Google+ account
25

2(,

27        produced, globally marketed and branded "trial court coverage" videos on YouTube. The

28        Attorney Depot™ channel averaged 500,000 -to- 1 ,000,000 million viewers per month.

                                           Original Complaint
                                                                                                  25
             Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 31 of 69



        Between October 8, 2008 and August I, 20 18, Plaintiffs Blogger pages (Williby Biogs)

        netted 15k - 40,000 viewers per week, with over one-million global readers/viewers.
 ·")
 L




3
              49.    The Harry Williby Channel 's primary genre was real life interactions,

        including police interrogations and/or police interactions with civilians. Plaintiff branded
5

(i
        raw videos on The Williby Channel as "Streat Beatz ™" videos. This genre was so
7

8       popular on YouTube, The Williby Channel, grossed approximately 1,000,000

9       (one-million) viewers per year. Between and November 13, 20 18, and August 1 , 20 18,
 10
        The Harry Williby Channel published and hosted Daily, Weekly, Monthly and yearly
 ll
        News, political, election, documentaries, entertainment and raw videos (or videos shot
 12
 11     live on scene by the bystander). Between November 13, 20 13 and August 1, 20 18, "The               ·
                                                                                                       ,!
 14
 l5
        Harry Williby Channel," publicly displayed approximately eight-hundred and eight-one           I!
        (881) videos; garnered eighteen-hundred and forty-nine ( 1, 849) return subscribers; and
16
        has (had) approximately four million, one Hundred and eighty-seven thousand (plus)
17
18      viewers (4, 187,000+) on the channel. Between November 13, 20 13 and August 1, 20 18, l i
19
                                                                                                       I\
        videos hosted on "The Harry Williby [YouTube] channel" were automatically and i j
                                                                                            Ii
        simultaneously published on the Harry Williby Google+ account. Between November 13, j l
21                                                                                                     ii
        20 13 and August 1, 20 18, The Harry Williby Google+ account generated approximately

23      20-25,000,000 million visitors. Between October 15, 2008 and August 1, 20 18, The

        Attorney Depot™ YouTube channel, The Attorney Depot™ Google+ account, Williby
•..:4
25
        Biogs and Plaintiffs Twitter (feed) and Facebook pages were viewed in every country
26
27      with an Internet connection. As a direct and proximate result of ten ( 10) years ( or a

28      decade) of marketing You Tube and The Attorney Depot™ Channel by Plaintiff, virtually

                                         Original Complaint
                                                                                                 26
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 32 of 69
                                                               (

       every major U.S. media network, including the Defendants, and each of them, jointly and
'l
L


3      severally, has joined YouTube and now host "trial court coverage" videos.

             50.      The Google AdSense, Pay-Per-Click, (PPC) is a program run by Defendant

       Alphabet, dba, Google. Defendant Google purchased the AdSense program on June 18,
5


       2003, from "Applied Semantics." The AdSense program is a Pay-Per-Click advertising
6

7
g      program . AdSense (PPC) allows publishers (website/page owners) in the Google

9      Network of content sites to serve automatic text, image, video, or interactive media
10
       advertisements, that are targeted to site content and audience. Google Advertisement
11
       customers purchase an "ad spend account" with Defendants to have these automatic text,
12
1 .1   image, video, or interactive media advertisements placed on websites, or pages owned by

14     the plaintiff. These advertisements are administered, sorted, and maintained by Defendant     l
       Google. While these advertisements are administered, sorted, and maintained by
16
       Defendant Google, Defendants, and each of them, jointly and severally, administer '
17
18     Google AdSense, Pay-Per-Click, (PPC) advertisement programs on their respective i i
19
                                                                                                     \i

       owned sites.                                                                                  I
20                                                                                            I
             5 1.     In October 2008, Defendant Alphabet, dba, Google, LLC . , dba, Youtube, j ,
21
.. 2   L LC., b y way of electronic advertisement, led Plaintiff to believe that if he created a

23     Blogger ™ website, or a YouTube channel, Plaintiff could serve Advertisements, under
24
       Defendant Google 's "AdSense, PPC" program. Defendant Alphabet, dba, Google, L LC.,
25
       dba, Youtube, LLC. , led Plaintiff to believe that he would receive $0.25 (cents) each time

27     a site visitor clicked on one of the Advertisements, hosted by Plaintiff and served by

       Defendant.

                                         Original Complaint
                                                                                                27
              Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 33 of 69
                                                                      (

              52.      Plaintiff relied upon this electronic advertisement and In October of 2008,
2

3
       Plaintiff created "The Williby Blogs," (https ://willibys-corruptjustice.blogspot.com/); and

4      "The                       Attorney                         Depot™                        Channel"

       (https :Uwww. YouTube.com/channel/UCPBuOJFPj9R57SyjfCxHvmw). Acting upon this
5

6
       same information and belief, as provided by Defendant Alphabet, dba, Google, L LC.,
7

8      dba,         Youtube,     LLC.,       Plaintiff      created       The     "Williby       Channel"

9      (https ://www.YouTube.com/c/HarryWilliby02l 269) in November of2013, in an attempt

       to increase Ad revenue by hosting automatic text, image, video, or interactive media
IO


       advertisements, served by Defendants. Acting upon this same information and belief, as
l1

12

1 :1   provided by Defendant Alphabet, dba, Google, LLC., dba, Youtube, LLC., Plaintiff

14     intentionally hyperlinked directly to, and served videos and blog posts on the following

       websites (created, managed and operated by Plaintiff):
l5

l6
              (I) Harry Williby Google+ profile (https ://plus.google.com/+Harr:yWilliby02 1 269);
17

18            (II) Harry Williby @ Twitter (https://twitter com/wilabee);                                     l1
19            (III) The Attorney Depot™ @ Twitter (https:Utwitter.com/AttorneyDepot);                         l)
                                                                                                              ,,
                                                                                                              !I

                                                                                (https ://plus.google.com/ jI
20
              (IV)     The     Attorney   Depot™         Google+      profile
21

22     +TheAttorneyDepot TM);

23            (V) Facebook ( Harry Williby) (https://www.facebook.com/harry.williby);

              (VI) Facebook (Harry J. Williby) (https ://www.facebook.com/Harry.J.Williby); and
24
25
              (VII) Facebook Pages (Corrupt Justice; The Attorney Depot; and Streat Beatz).

27            53.      Defendant Alphabet, dba, Google, L LC., dba, Youtube, L LC., dba, Google

28     Analytics tracking system demonstrates that between October 8, 2008 and August 1, .

                                             Original Complaint
                                                                                                         28
                 Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 34 of 69
                                                                   (

           2018, Plaintiffs Blogger pages (Williby Biogs) netted 15,000 - 40,000 viewers per week,
  ·,
           with over one-million global readers/viewers; Between October 15, 2008 and August 1,
  L.




  3
 4         2018, The Attorney Depot™ YouTube channel garnered over twenty-one million

           (2 1,000,000+) global, public, video views; twenty-one thousand (2 1,000+) return
 5

 6
           subscribers; Between November 13, 20 13 and August 1, 20 18, "The Harry Williby
  7
 8         Channel," publicly displayed approximately eight-hundred and eight-one (881) videos;

 9         garnered eighteen-hundred and forty-nine (1,849) return subscribers; generated
   10
           approximately four million, one Hundred and eighty-seven thousand (pl us) viewers
  Il
           (4,187,000+) on the channel;      Between October 8, 2008 and August 1, 2018, The
  12
           Attorney Depot™ Google+ page generated approximately 350,000 page visits; and i
                                                                                                         1
  !4       between November 13, 20 13 and August 1, 20 18, The Harry Williby Google+ account ! J
  15
           generated approximately 20-25,000,000 million visitors/readers/viewers.
  16
                 54.    Defendant Alphabet, dba, Google, LLC., dba, Youtube, LLC., effective ·
  17
 18        August 1, 20 18, terminated Plaintiffs YouTube channels, The "Williby Channel" and 1 1
  19
                                                                                                        I\
           "The Attorney Depot™ Channel." Plaintiff was thus denied access to his Google+, "The i
20
           Attorney Depot™ page," effective August 1, 2018. Plaintiff was granted access back to I I
21                                                                                               I
...,,. .
      _
           his Google+, "The Attorney Depot page," effective October 12, 20 18, after Defendant
                                           ™


23         Alphabet removed approximately 7,000-to-l 0,000 posts, placed there by Plaintiff.

                 55.    Despite over a decade (ten years) of publishing on Defendants' p latform,
24

           under the Google "Adsense (PPC)" program, P laintiff did not earn $0.25 per-ad-click.
25



27         Plaintiff earned less than $2,500.00 (over 10 years) with the vast majority ofthis revenue

           being confiscated by Defendant Alphabet, dba, Google, LLC., dba, Youtube, L LC., dba,

                                            Original Complaint
                                                                                                  29
               Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 35 of 69
                           (                                      (

          Google "AdSense (PPC)." In fact, Defendant Alphabet, dba, Google, L LC., dba,

          Youtube, LLC., dba, Google "AdSense (PPC)," repeatedly, over a ten ( 10) year time
 ·"}
 L,




 3

4         period, accused and adjudicated Plaintiff guilty ofcopyright infringement, as the basis for

          confiscating the nominal ad revenue plaintiff earned under the Google "AdSense (PPC)"
5

6
          program .
7
8               56.    Defendant Alphabet, dba, YouTube's site is a popular site for music and

9         music videos. Defendant Alphabet, dba, Google, LLC., dba, Google, AdSense (PPC)
 lU
          serves AdSense advertisements on these music videos. Defendant Google replaced
 11
          Google Play Music with YouTube Remix. YouTube Remix is a music service that's fully
 12
          integrated with YouTube. Between the time period of October 15, 2008 and August 1, ;

 14       20 18, Defendant Alphabet, dba, Google, dba YouTube, informed plaintiff that music on I
 15
          the YouTube website could be downloaded for free and could be used by Plaintiff on            (

 16
          videos uploaded by Plaintiff to The Williby Channel and The Attorney Depot™ Channel, '
 17

 18       without risk of copyright claims. Plaintiff relied upon these claims by Defendant
 19       YouTube and utilized numerous songs from Defendant's database on his videos. As a

          direct and proximate result of Plaintiffs use of the copyrighted music, a multitude of
20
21
"I  ')
.:...L.
          music copyright owners did in fact file music copyright claims against The Williby

23        Channel and The Attorney Depot™ Channel for the use of this music as provided by
24
          Defendant YouTube. As a direct and proximate result of these music copyright claims
25
          against The Williby Channel and The Attorney Depot™ Channel, Defendant Alphabet,
26

27        dba, Google, dba YouTube, required Plaintiff to publicly acknowledge and/or admit the

28        music copyright claim violations. Defendant Alphabet, dba, YouTube, L LC ., then

                                           Original Complaint
                                                                                                  30
             Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 36 of 69



        allowed the music copyright owners to generate AdSense revenue from The Williby
2

3
        Channel and The Attorney Depot™ Channel. Simultaneously, Defendant Alphabet

4       claimed The Attorney Depot™ Channel was now ineligible for monetization, "due to

        multiple claims of copyright infringement," thus, denying and preventing Plaintiff from
5

6
        earning, or generating AdSense revenue. The Williby Channel was then tenninated "due
7
8       to multiple claims of copyright infringement," and The Attorney Depot™ Channel was

9       tenninated for being hyper-linked to a channel with "multiple claims of copyright

        infringement." As a direct and proximate result of Plaintiffs reliance, upon the false
I0


        advertisements of Defendant Alphabet, dba, Google, L LC., dba, YouTube, L LC., and
11

12
        Plaintiffs Channels were terminated and Plaintiff prevented from generating ad revenue

14      on any ofhis sites.

              57.    In the same year of 2008, Plaintiff, acting upon information and belief
15

16
        regarding Defendants' advertisement capabilities, Plaintiff initiated and advertised an ·
17

18      independent advertisement program on Williby Blogs, and "The Attorney Depot™ 1 1

        Channel." In 20 13, Plaintiff extended this independent advertisement campaign to "The i j
                                                                                                   \\
l9
                                                                                                   1! ;1

        Williby Channel."     Between October 15, 2008 and August 1, 20 18, The Attorney           ;I1 1
20
                                                                                                   ,I
21                                                                                                 I


        Depot™ generated $0.00 in Google AdSense (PPC) revenue; and Plaintiffs independent

    3   advertising programs netted $0.00 in advertisement revenue. Between November 1 1,
24
        20 13 and August 1, 20 18 Defendant Alphabet paid "The Williby Channel" and "Williby
25
        Blogs" a combined amount of approximately $2,450.00 in AdSense (PPC) revenue . On

27      multiple occasions between October 15, 2008 and August 1, 20 18, Defendant Alphabet

        paid the plaintiff $0.01 for an entire month of Ad hosting, under the AdSense PPC

                                        Original Complaint
                                                                                              31
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 37 of 69
                        (                                       (

       program. (See Attached Exhibit "A".)
'l
..:.


3
             58.    From the period between October 15, 2008 and August 1, 20 18, Defendant

,1     Alphabet, dba, Google, L LC., dba, Youtube, LLC., dba, Google "AdSense (PPC),"

       required advertisement customers to purchase an "ad spend account" under Defendants'
5


       Google AdSense (PPC) program. Adsense customer advertisements, which included
6

7

g      automatic text, image, video, or interactive media advertisements, were then hosted and

9      served on Plaintiffs websites. Defendant Alphabet charged all advertising customers

       $0. 10 - $0.30 for the placement of "bumper," or "non-skippable" advertisements on
10


       websites owned by Plaintiff. Defendant Alphabet, dba, Google, dba YouTube, also
!l

12
       charged advertising fees per video view. Defendant charged fees on ads referred to as

14     "bwnper ads," "skippable video ads" and "non-skippable video ads. Defendant Alphabet

       charged its customers a fee amount unknown to Plaintiff, to place "ad units" on
15

16
       Plaintiffs videos. A typical video ad earned Defendants between $0.10 and $0.30 per
17
18     click. Thus, an ad campaign (on YouTube) with a $0. 10 video view would cost (the ad       11
                                                                                                  \I
19
       customer) $ 1,000 for every 10,000 people that watch the video ad. However, Defendant's    I



       Google Adsense customer does not have to pay the $0.10 - $0.30, unless a viewer/reader j :
                                                                                                  I

21
       "clicks" on the "ad unit." The total Google AdSense revenue generated Defendant

23     Alphabet, between 2008 and 20 18 was in the aggregate amount of $6 80,246,000,000.00

       (billion dollars) in on-line "AdSense" advertisement sales.
24


             59.   Defendant Alphabet's Google "AdSense (PPC)" program reqmres the
25

2()


27     advertisement customer to pay for the advertisement, only ifan advertisement consumer

28     "clicks" on the advertisement. This constitutes free advertisement provided by the

                                        Original Complaint
                                                                                             32
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 38 of 69
                                                                (

       Defendants, jointly and severally. Thus, other advertisers, such as Plaintiff, have virtually

 3
       no chance of selling advertisements on the Internet. Defendant Alphabet owns all on-line

4      advertising companies and web platforms, except Facebook and Amazon.com. Between

       June 18, 2003 and August 1, 2018, Defendant Alphabet, dba, Google, LLC., dba,
5

6
       Youtube, L LC., dba, Google "AdSense (PPC)," acquired all of the competitive online
·1



       advertisers. The Google "AdSense (PPC)" program now constitutes the only online,
 I



8

9      digital advertising platfonn available to consumers. Thus, on June 18, 2003, Defendants

       embarked upon what is now an online advertisement monopoly, . . . by acquisition. The
 lO


       Google "AdSense (PPC)" program violates not only the antitrust laws, the Google
 11

 12

       "AdSense (PPC)" program violates California State Statute, governing Unfair

 14    Competition.

            2.      The inextricably intertwined relevant market and relevant product
 l5


            60 .    In the instant matter, there exists an inextricably intertwined relevant
 16

 17

18     market and relevant product market. An example of this is the Expedia Group
 l9
       advertising program with Defendant Google. Expedia and its peer Booking Holdings

       typically spend heavily on Defendant Google's "AdSpend" program. Expedia Group
20

21

') .   Chairman Barry Diller said the travel company spends $5 billion dollars annually on

23     online, digital advertising. Both Expedia and Booking Holdings have complained of

       Defendant Google 's tactics. One tactic includes Defendant Google building its own
24


       travel search products that compete with the travel search products of Expedia and
25

26

27     Booking Holdings. The only option available to Expedia and Booking Holdings in this

28     case would be to shift advertising to Defendant Facebook, or Defendant Amazon. Both

                                        Original Complaint
                                                                                                 33
          Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 39 of 69
                                                             (

     the other defendants use Defendant Google's "AdSpend" and "Adsense" (PPC)
2

3
     program. All three defendants function on the Android OS and exercise complete

     platfonn control. There are no other relevant market substitutes available to Advertisers,

     Content Creators, Website owners, customers and end-users for products within the web
5


     based advertising market, the Internet streamed video and movie market, or the Internet
6

7

8    streamed music, or music video market . There are barriers to entry into the web based

9    advertising market, including the Internet streamed video; movie market; Internet

     streamed music; and music video market. These barriers include Defendants' unlawful
10

Il
     anti-competitive activities to exclude competition. The defendants' anti-competitive
12
     conduct in the relevant market has excluded competitors and resulted in consumers

14   paying higher prices than they would have paid in competitive markets. Conswners             !I
     paying higher prices for the relevant product and the exclusion ofcompetitors are indicia
15

16
     of Defendants' market power and unlawful anti-competitive conduct, which in itself
17

18   constitutes an unlawful monopoly.                                                            l1
                                                                                                  11
19
           3.      The Defendants Complete Market Power Over online, digital !
                                                                                                  I
                                                                                                  t




     advertising
20
                                                                                                  i,
21                                                                                                ii
           6 1.    The Defendants, and each of them, jointly and severally, are a conglomerate

23   of professional online, digital advertising franchises. The Defendants, and each of them,

     jointly and severally, places strict limits on the number of webpages, web page
24


     advertisements any person, or entity can place online. Through the Defendants ' Android
25



27   operating system and browser monopoly, they control where those pages and ads are

28   located, and require that all content creators/website designers host and/or use Google

                                      Original Complaint
                                                                                             34
             Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 40 of 69
                         (

        AdSense (PPC) to sell online advertisements. The defendants control the complete share
.,
..:..



3
        of revenues and financial benefits of Google AdSense (PPC) participation. The entire

        online advertisement apparatus is made up of only 3 companies, ... Google, Facebook

        and Amazon, Inc., . . . the across the entire globe. Any efforts by the Defendants to claim
5


        they are a single entity are strongly rebuffed by Courts, most notably the Supreme
6

7
        Court's 9-0 ruling against this view in American Needle, Inc. v. National Football

9       League, 560 U.S. 183 (2010).

              62.    Since 2003, Defendant Google has used "Applied Semantics" in a highly
10


        technical manner to improve its market dominating, anti-competitive conduct. "Applied
Il

12

 l .1   Semantics" became "Google AdSense," "pay-per-click," (and "Google AdSpend,"

14      "pay-per-click") meaning that advertisers pay "only when" a person clicks on an ad. With

        AdSense, Google broke out of search and onto the wider Web with contextual targeting
l5

16
        technology that soon overwhelmed other players, such as Sprinks and IndustryBrains.
17

        Adsense uses targeted ads on general content pages, based upon the user, by matching ; 1
                                                                                                (I, l
18

        them to text on the pages. Defendant Google went on to become much more than an               !I
                                                                                                '1
19
                                                                                                ·I
        "upstart search engine." Defendant Google became the largest of"only" three advertising : !
20

21                                                                                              1/
22      companies in the world (including Facebook and Amazon). By 2005, AdSense was about

.:.3    15 percent of Google's revenue. Defendant Alphabet's search engine [Google] AdSense

        ad sales, are the second largest source of revenue for Alphabet . In 20 16, Defendant
24


        Alphabet earned nearly all ofits revenue from Google advertising based on users' search
25

2(,

27      requests. "Google AdWords" is an advertising platform that allows businesses to show

28      their product to relevant potential customers based on their search terms. AdWords            1




                                         Original Complaint
                                                                                                35
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 41 of 69



       helped de!iver 96% of the company's revenue in the first quarter of20 1 1. There exists no
·;
.i.,



3
       real alternative to AdSense for publication of ads on web properties" given AdSense's

'-I    ability to target ads, leverage Google's search technology, set up accounts quickly and

       easily, and access the largest global advertiser pool on the web. As of 20 18, Defendant
5

6
       Alphabet had an overall market capitalization that exceeded $500 billion dollars. Two
7

8      years later in 2020, Defendant Google's parent company (Defendant Alphabet) has

9      entered the $ 1 trillion market cap club for the first time.

             63.     Defendant Amazon, Inc., began in 1994 as an online bookstore. The
I0


       company has since expanded to a wide variety of other e-commerce products and
Il

12

       services, including online digital advertising, video and audio streaming, cloud

14     computing, and artificial intelligence. Defendant Bezos initially named h is new company

       Cadabra. Defendant Bezos later changed the name to Amazon after the Amazon River in
15


       South America, in part because the name begins with the letter A, which is at the '
16

17

18     beginning of the alphabet. In November 2007, Bezos launched the Amazon Kindle, a i i
                                                                                                     ll
       device that allows a "flow state " in reading and advertisements that are similar to the ii, ·
19                                                                                                   I

                                                                                                     I:
                                                                                                ,1


       experience of video games. In October of 2007, Defendant Amazon was recognized as ; :
20                                                                                                   ii
21
       the largest online shopping retailer in the world. On February 1, 20 18, Defendant

23     Amazon reported its highest ever profit with quarterly earnings of $2 billion. In 2020,

       Defendant Amazon's online digital ad revenues in the United States are projected to
24
25
       amount to $12.75 billion U.S. dollars with growth declining to a still impressive 23.5
2(,

27     percent year-over-year. In 20 19, Amazon's annual online digital ad revenue grew by 39.4

28     percent. Defendant Amazon is currently the world's largest online sales company and the

                                          Original Complaint
                                                                                                36
             Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 42 of 69
                         (                                       (

       largest Internet company by revenue.

             64.     Facebook currently makes 98.5% of its money from digital advertising,
·"')
,:.,




3

'-I    mostly ads on Facebook and Instagram. Facebook (FB) makes most of its money by

       serving ads on the social media and messaging platforms it owns - Facebook,
5


       Messenger, Instagram, and WhatsApp. Advertisers pay Facebook to make their ads
7

8      visible to people. Advertisers can choose to "target" the ads by only showing them to

9      people who fit certain characteristics. These include age, gender, country, interests, etc.

       Advertisers choose the targeting options, and Facebook then shows the ads to the right
lO


       people based on automated computer algorithms. Facebook has 2. 89 billion monthly
Il

12
       active users across its "famiiy" ofproducts. Ofthese, 2.26 bii Iion peop I e use at Ieast one
                                                                                                       JI
14     of their products each day. This means that F acebook reaches about 3/4 ofthe world's ! I

       internet population. Due to its massive user base, Defendant Facebook makes a lot of
15

16
       money from serving online, digital ads. Most ofthe ads are "pay-per-click," meaning that
17

18     advertisers pay Facebook each time a person clicks on an ad Even though each click may 1 1
                                                                                                       I\
19
       not cost that much, it quickly adds up to billions of clicks and billions of doll ars. ! j
                                                                                                       I




                                                                                                       lI 1•
                                                                                              ii
       According to Defendant Facebook, "there are now 8 million businesses globally that use ' l
20

21

22     their advertising platfonn." There are 90 mil lion business pages on Facebook. 1 40

23     million businesses use Facebook every month to communicate with prospective
24
       customers and employees, or to engage with their communities (this stat refers, however,
25
       to F acebook products, not just Facebook itself). According to Defendant's "eMarketer
2(,

27     Facebook" marketing statistics, more than 85% ofUS marketers have used Facebook as a

2S     marketing platform since 20 1 6 - a figure that has increased to 87% in 2020.

                                         Original Complaint
                                                                                                 37
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 43 of 69
                       (                                      (

           65.    Defendant Alphabet, dba, Google and Defendant Facebook remam the
2

3
     dominant digital advertising companies. They controlled a combined 58 percent of the

     $111 billion market, in 2018. This is down from 59 percent in 2017 (Google 3 8.6% and

     Facebook 19.9%). Defendant Amazon, Inc., generated $4.61 billion in U.S. digital ad
5


     sales in 2018. This represents 4.2 percent of the total digital ad market. Advertising is
6

7

8    quickly becoming one of Defendant Amazon's most lucrative businesses. This is in

9    addition to its e-commerce engine and cloud computing arm. Advertising doesn't have its

     own category in Defendant Amazon's earnings reports and is listed under a category
10
!l
     called "Other." The category "Other." brought in $2. 7 billion in revenue in the first
12
IJ   quarter ( of 2019), up 34 percent over a year ago. As of October 26, 2020, the total of

14   desktop and mobile banner advertising was $38.1 billion in F Y 2019, a 1 3. 8% increase

     on 2018's $33.5 billion. Desktop Banner Advertising dropped from a 22.5% share to
15

l6
     20.3% in 2019. The Banner share on mobile decreased from 35. 8% to 35.1%; however,             1
17

18   revenue increased by 21.5% to $30.4 billion. However, without any reasonable hope of 1 ,
                                                                                                    II
19   a "competitive company," that can compete with the Defendants, Facebook, Alphabet, or l
20
     Amazon, Inc., the market for owning or hosting such a "competitive company," is I
21
     significantly constrained. The Defendants' complete control over on1ine, digital

23   advertising in the United States, combined with its ability to artificially limit the supply

     of websites and digital ads and who can host ads, enables it to hold Plaintiff and
24
25
     consumers hostage by imposing anti competitive conditions on being an Advertiser,

27   Content Creator, Website owner, or conswner. As the Ninth Circuit recognized in

28   American Needle, Inc. v. National Football League, 560 U.S. 183 (2010), the Defendants .

                                       Original Complaint
                                                                                               38
          Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 44 of 69
                       (

     herein, acts as a cartel, limiting the supply ofwebsites and digital ads, as well as, who can
"'
'l



3
     host ads to create anti competitive pressures on website owners, content creators and ad

     consumers.

                  Recently, the Defendants have increasingly used Google AdSense (PPC) 's
.5
           66.

     complete market power and the Digital Millennium Copyright Act (hereafter "DMCA")
6

7
     to exert this anticompetitive pressure on Plaintiff. Through Google 's AdSense for

9    Content program ("AdSense"), Google contracts with website operators who publish ads

     on their websites in exchange for a percentage of the money advertisers pay to place the
10


     ads. Google tenninated each of Plaintiffs Google 's AdSense accounts without cause and
ll

12
     withheld the entirety ofthe earnings Plaintiff had accrued, but had not yet been paid upon      1
                                                                                                     I
14   termination. The Payment Terms of Google 's AdSense allows Google, in its sole I

     discretion, to withhold earnings from Plaintiff, or a publisher for "invalid activity."
15


     Plaintiffs websites and YouTube channels were viewed by tens of millions of viewers
16

17

18   and readers, while simultaneously serving Google Adsense ads. After a decade ofserving 1 1
                                                                                            (l
     Google's AdSense ads on multiple webpages for defendants, the defendants, acting in l
                                                                                            11
l9
                                                                                                     i

     concert, and jointly, aiding, abetting, and conspiring with each other, accused Plaintiff of l
20                                                                                                   I

                                                                                                     i
21                                                                                                   I
     "invalid activity," to wit : "Due to multiple claims of copyright infringement [,]" [from

23   multiple sources,] resulting in the termination ofPlaintiff's Google Adsense accounts and

     confiscation of all revenue earned. In addition to tennination ofthe Adsense account and
24


     revenue confiscation, Defendant Alphabet, dba, Google, dba, YouTube, terminated
25

26
27   Plaintiffs YouTube channels and blocked Plaintiffs access to the counter-notification

28   process under 17 U .S.C . § 512, Subsection (g) (1). In retrospect, Defendant Google

                                       Original Complaint
                                                                                               39
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 45 of 69
                           (

       asserted misuse of the DMCA in a filing concerning New Zealand's copyright act.
2

3      Defendant Google argued that "takedown notices" targeting a competing business made

,: 1   up over half (57%) of the notices Google has received; and that more than one-third

       (37%), "were not valid copyright claims." However, it is the Defendant Alphabet who
5

6
       uses the DMCA to target and intimidate competitors of Alphabet, Defendant Facebook
7
       and Defendant Amazon.

9            67.       The Defendants Alphabet, and on behalfofthe other Defendants, jointly and

       severally, and through the Google Adsense, (PPC) program, have entered into online
 l()


       digital advertising contracts with the following companies :
 Il

 12
                   • Viacom, dba Paramount Pictures Corporation;

 14                • Apple Corps Ltd.;

                   • Sony Corporation;
 15


                   • Hearst Corporation;
16

17

18                 • Walt Disney Company;
19                 • Tele Munchen Fernseh GmbH + Co. Produktionsgesellschaft (VOD);

                   • Icon Film Distribution Pty Ltd (Australia VOD);
20

21
                   •   Mel Gibson and long-time producing partner Bruce Davey ( co-owners of

23                     Icon Film Distribution Pty Ltd (Australia VOD); and

                   • Fintage House, dba, Lasso Group .
24
25
            68.        These are brand name, global movie, video, music and advertising
2(,

27     companies with major internet presences. Due to the fact the Defendants, jointly and

28     severally, have multi-billion dollar "AdSpend" accounts with these individuals

                                           Original Complaint
                                                                                             40
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 46 of 69
                        (                                      (

      companies, each company has been allowed by Defendant Alphabet and Defendant
'l
,:.



3
      Facebook (and on behalfofDefendant Amazon) to file frivolous copyright claims against

4     the Plaintiff under the DMCA, causing Plaintiff to lose significant online, digital

      advertising revenue.
5


                   The Monopolistic horizontal price fixing scheme
6
            B.
7

8          69.     Under the traditional forms ofadvertising, an advertising customer pays to

9     place an advertisement, regardless of the size ofthe ad, the placement, or length oftime

      the ad runs. Under this tradition, the advertisers pay to place the ad, regardless of what
10

Il
      the consumer does. On March 25, 2004, United States Patent Application No.
l2

      20040059708, was filed by Jeffrey A. Dean for Adsense. This patent application has 1

14    been assigned to Google, Inc. The patent is titled: "Methods and apparatus for serving       I I;

15
      relevant advertisements." The Adsense methodology states: " The relevance of ,
16
      advertisements to a user's interests is improved. In one implementation, the content ofa
17

18    web page is analyzed to determine a list of one or more topics associated with that web      11

19
      page. An adverNsement is considered to be relevant to that web page ifit is associated I, II
                                                                                                   �\
                                                                                                   ·\
20
      with keywords belonging to the list of one or more topics. One or more ofthese relevant
                                                                                                   Ii
                                                                                                   'I
                                                                                                   1!
                                                                                                   /·
21
      advertisements may be provided for rendering in conjunction with the web page or

23    related web pages." This "Methods and apparatus for serving relevant advertisements[,]"

      is actually an "apparatus" and foundation of Defendants ' market power and unlawful
24

25
      anti-competitive conduct. After the 2003 launch of Google Adsense, "Pay-Per-Click,"
2(>


27    companies like Plaintiffs found themselves at a disadvantage when Defendant Google

28    and the others began offering productivity software for free.

                                        Original Complaint
                                                                                              41
             Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 47 of 69



             70.    Defendant Alphabet markets Google Adsense, "Pay-Per-Click," under two
....
,:..


3
       different stratagems : An "AdSpend," or an "AdSense" account. The difference between a

       Google "AdSense" account and an "AdSpend" account is, the "AdSpend" account is

       used when an advertiser buys advertising space from Google. The "AdSpend," average
5


       cost-per-click (CPC) on Google Ads is $1 to $2 for the Google Search Network and less
6

7
       than $ 1 for the Google Display Network. Generally, small-to-midsize companies will

9      spend $9000 to $10,000 per month on Google Ads. Larger companies, such as those

       listed in paragraph 43, will spend $1,000,000 to $10,000,000 per month on Google Ads.
10


       Thus, as long as a website visitor does not click on the digital ad, the ad is virtually
11

12
       viewable by the consumer for free. thereby eliminating competitors. such as Plaintiff.
                                                                                                      !
14     These "AdSpend," costs do not include additional costs paid to Defendants for things I

       such as software and teclmical support. On the other hand, the Google "AdSense"
15

16
       account is the revenue sharing account where Defendant Alphabet pays the website ·
17

       owner, or content creator for serving advertisements on the web page. However, the 1 1
                                                                                          I[l ;
18

       Google "AdSense" account and the "AdSpend" account are the methodologies in which 11 \,
                                                                                           'I
19
                                                                                                      lj


       the Defendants used unlawful anti-competitive conduct t o obtain complete market power,        !I
20

21
       thus obtaining a monopoly by acquisition. The "AdSpend" (pay-per-click) account

23     provides free, online, digital advertising to advertisers, thus eliminating all competition.

       The Google "AdSense" (pay-per-click) account is used to limit the number of
A


       advertisements, a website owner, or content creator can post and the amount ofrevenue a
25

26

27     website owner, or content creator can generate. In furtherance of this unlawful

28     anti-competitive conduct, Defendant Alphabet and Defendant Facebook (and on behalfof

                                         Original Complaint
                                                                                                 42
              Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 48 of 69



        Defendant Amazon) simply assert "invalid activity," or a "violation ofthe DMCA" and
2

3
        confiscate (for their own benefit) revenue generated through the Google "AdSense"

        (pay-per-click) account ofPlaintiff (and other website owners, or content creator.) As of

        today, over 10 m illion websites are using Google "AdSense" accounts. Facebook users
5

6
        are clicking on an average of 12 adverts per month ( 14 for women, 10 for men). Hence,
7

g       the Google "AdSense" (pay-per-click) is merely a "horizontal price fixing scheme." See

9       Free Range Content Inc. v. Google Inc.. No. 5: 14-cv-02329 (BLF).

              4.     The Defendants have acquired An Advertising "Monopoly by
I0


        Acquisition(s). "
11

12
              A. The Defendants have divisely purchased all of competitive online digital '

14      advertising companies under a Horizontal Market Agreement

              71.    Defendant Zuckerberg stated in 20 10: "We [Facebook] have not once
15

16
        bought a company for the company. We buy companies to get excellent people. .. In order
l7
                                                                                                      ,:

18      to have a really entrepreneurial culture one of the key things is to make sure we're i \
                                                                                                \. \f
19      recruiting the best people. One of the ways to do this is to focus on acquiring great !I
                                                                                                 :1
        companies with great founders. " Acquisitions have been key to growing these businesses
20                                                                                                  1
                                                                                                      J

21                                                                                                    I



22      and Defendant Facebook's revenue in general. Defendant Facebook's strategy has been to

    3   buy potential rivals before they can get too big. In the process, the Defendant sometimes

        has paid exceptionally high prices for some deals. Defendant Facebook tried to buy
24
25
        Twitter in 2008 for $500 Million. The big impact for Defendant Facebook would have

27      been a massive data merger ofthe databases ofboth companies (Twitter/Facebook). In an

28      email, Defendant Zuckerberg implicitly threatened to create a clone of Twitter ifTwitter

                                         Original Complaint
                                                                                                 43
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 49 of 69



      didn't sell. Defendant Facebook later deployed this tactic against the likes of Snapchat
2

3
      and Twitch. In late 2013, "SnapChat" CEO, Evan Spiegel rebuffed a $3 billion takeover

      offer from Defendant Zuckerberg. The vast majority of Defendant Facebook's

      acquisitions have been shut-down.
5

6
            72.    Defendant Facebook has acquired 82 other companies, including WhatsApp.
7

8     The WhatsApp acquisition closed at $19 billion. Defendant Facebook would later merge

9     the databases of both the WhatsApp acquisition and Facebook. The Instagram

      acquisition, announced on April 9, 2012, appears to have been the first exception to this
10

11
      pattern . Defendant Facebook makes money from ads on Instagram. In the time since
12

11    Spiegel spumed Defendant Zuckerberg, Defendant Facebook has turned Instagram into a

14    key growth driver and a "Snapchat" killer. Instagram mimics Snapchat features.
15
      Instagram has been combined with Facebook's own service. Instagram now offers
16
      advertisers access to more than 2 billion users, as well as detailed data about their online
17

18    "likes" and habits . According to the investment bank Morgan Stanley, "Some Instagram          11
                                                                                                     \\
19
      advertisers are now getting for free a type of sponsorship that they have to pay for on        Ii
                                                                                                     ;I
20
      Snapchat." Defendant's Facebook Marketplace platform has hundreds of millions of l!
                                                                                                     1:

21                                                                                                   ii
22    users. Many brands and influencers also rely heavily on Instagram to market their

23    products. Defendant Facebook launched Instagram Checkout in the US . This makes it

      possible for some businesses to sell products directly through the platform. The Israeli
25
      company Onavo was Founded in 20 10. Defendant Facebook acquired Onavo in October
2(,

27    2013 for an undisclosed amount some analysts estimated to be between $ 100 million and

28    $200 million. At the time ofthe acquisition, Onavo was an independent company. Onavo

                                        Original Complaint
                                                                                               44
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 50 of 69



      performs web analytics on other mobile apps to determine customer usage. Onavo's
·,
,:.

      technology allowed Defendant Facebook to make crucial early detenninations about
3

4     other companies and apps to acquire. Facebook was the second most-used mobile app in

      the world over Q3 20 1 9 and the second most downloaded. In addition, Most ofDefendant
5


      Facebook's revenue now comes from ads on their mobile apps. The Messaging app
(,

7
8     service Beluga was acquired by Facebook in 2011. Defendant Facebook acquired Beluga

9     and the technology that eventually became the social media company's highly successful

      Messenger platform. In the process, Defendant Facebook again expanded its offerings
10


      and eliminated a potential rival. Now, Almost all of their revenue comes from serving
11

12
      targeted advertising on their internet platfonns (Facebook platform, Instagram, Instagram

14    Stories Facebook Messenger, Facebook Marketplace, and WhatsApp.). Defendant

      Facebook claimed no less than 40% of US digital ad revenue in 2018. Defendant
16
      Facebook's unlawful anti-competitive conduct has helped it become one of the world's
17

l ,   leading marketing and advertising platforms.                                                l1

19
           73.    Google purchased the "Google' AdSense" program from "Applied Ii
20
21
      Semantics" in 2003. Applied Semantics was an obscure Santa Monica, Calif., company          Ji
      that made "software applications for the online, digital advertising, domain name and

      enterprise infonnation management markets." The acquisition of "Applied Semantics"

      was for $102 million in cash and stock. The Android operating system was acquired by
24

25
      Google in 2005. In 2006, Defendant Google paid $102 million for another Web

27    advertisement business, "dMarc Broadcasting." In the same year (2006) Defendant

28    Google announced that it would pay $900 million over three and a halfyears for the right

                                       Original Complaint
                                                                                             45
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 51 of 69
                                                               (

      to sell ads on "MySpace com ." Defendant Google then purchased Defendant YouTube
2

3
      for $1.65 billion dollars in 2006. In 2007, Defendant Google made its largest acquisition

      to date by purchasing online, digital advertising firm "DoubleClick" for $3 .1 billion. The

      "DoubleClick" acquisition transferred to Defendant Google, valuable relationships that
.5


      "DoubleClick" had with Web publishers and advertising agencies. In 2009, Defendant
7

8     Google purchased the mobile advertising network "AdMob," for $750 million. In 2011,

9     Defendant Google acquired the survey site Zagat for $125 million. Defendant Google

      acquired the Israel-based startup Waze in June 2013. Defendant Google submitted a 1 0-Q
l0


      filing with the Securities Exchange Commission (SEC) that revealed Google spent $1.3
Il

12
      billion on acquisitions during the first half of 2013. The 10-Q filing showed that $966

14    million of the total $1.3B was paid to Waze. As of March 31, 2019 Defendant Google

      acquired Night com. a Video sharing service. As of December 2020, Alphabet has
l5


      acquired over 23 8 companies, The largest acquisition being the purchase of Motorola
16

17

I ,   Mobility, a mobile (phone) device manufacturing company, for $12.5 billion. As of 1 1
19
      January 14, 2020, Defendant Google acquired AppSheet, a Mobile app development and I
                                                                                         i
      Pointy, a Local retail inventory feed software app .
20

21                                                                                                  I
2
            74.    Omid Kordestani was senior advisor to the Office ofthe CEO and Founders

      at Google. On October 14, 2015 Kordestani left Google. Twitter announced Omid

      Kordestani as its Executive Chairman. In 2017, Defendant Google and Twitter agreed to
24


      an acquisition deal . Google acquired Twitter's suite ofdeveloper products, including its
25

26

27    developer suite Fabric. Fabric includes the crash reporting service Crashlytics. Twitter

      acquired Crashlytics back in 2013. "Fabric" is a collection ofproducts that Twitter rolled

                                       Original Complaint
                                                                                              46
          Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 52 of 69
                      (                                      (

     out in 2016 to try and encourage mobile app developers to integrate more closely with

3
     Twitter 's core app. Defendant Google acquired "Fabric" and integrated it with its own

     developer team, "Firebase." "Firebase," is a backend-as-a-service startup. The company

     was acquired by Google in 2014. The developer platform has since expanded. "Firebase"
5


     quadrupled its number of users to 450,000 by mid-2016 and added analytics capabilities
6

7

8    and mobile development tools. By 2019, Defendant ended support for "Fabric."

9    "Firebase," Defendant Google's mobile and web application development platfonn,

     swallowed "Fabric" and all its features. Incidentally, both Fabric and Firebase were once
10


     separate companies.
ll

12
           75.    In 1997, Defendant Bezos used $54 million dollars raised through Amazon's

14   initial public offering (IPO) to finance aggressive acquisition ofsmaller competitors. In   I
     1 998, Defendant Bezos diversified into the online sale of music and video. In 2002, ·
I5

16
     Bezos led Amazon to launch Amazon Web Services, which compiled data from weather
17

18   channels and website traffic. In 20 13, Bezos secured a $600 million contract with the 1 1
                                                                                                 II
19
     Central Intelligence Agency (CIA) on behalf of Amazon Web Services. Defendant               iJ
                                                                                                 1,
20

21
     Amazon, Inc., returned to making multiple acquisitions per year in 2005. Defendant          !I
22   Bezos focused o n acquiring digital retailers and media websites. Amazon acquired the

     video streaming site Twitch. Starting in 2011, Defendant Amazon began shifting its focus

     to buying technology startups to develop and improve Amazon Echo and grow its
24


     Amazon Web Services division. In 2019, Amazon acquired parts of a global ad tech
25



27   company to bolster its rapidly growing advertising business. Defendant Amazon acquired

28   Sizmek's Ad Server and its Dynamic Creative Optimization tool, which helps personalize

                                      Original Complaint
                                                                                            47
                                                                (
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 53 of 69
                        (

      ads using data. Defendant Amazon, Inc said in a press release the two companies have a

      lot of customers in common, "so we know how valued these proven solutions are to their
·")
,:.




3

      customer base." On August 5, 2013, Defendant Bezos announced his purchase of The

      Washington Post for $250 million in cash. The sale closed on October 1, 2013. In March
5


      2014, Defendant Bezos made his first significant change at The Washington Post.
6

7
      Defendant Bezos removed the online paywall (making news content and advertising free)

9     for subscribers of a number of U.S. local newspapers in Texas, Hawaii, and Minnesota.

      In January 2016, Defendant Bezos reinvented the newspaper as a media and technology
10


      company by reconstructing its digital media, mobile platforms, and analytics software.
Il

12

u     After a surge in online readership in 2016, the paper was profitable for the first time since

14    Defendant Bezos made the purchase in 20 1 3. Defendant Amazon's advertising includes

      sponsored products in search and display ads to reach audiences based on their likely .,
15


      purchase intentions, while the e-commerce retailer's trove of first-party data about '
16

17

18    millions of customers helps with ad targeting.                                                  ii
                                                                                                      (I

            76.    Advertising drives a majority of revenue for Defendant Google              (dba i
                                                                                                      11
19


      Twitter) and Defendant Facebook, which charge advertisers to have their marketing ; ;
20

21

22    content appear on search results and news feeds, Defendant Amazon employs a similar

23    strategy. Defendant Amazon uses its online marketplace and other platforms, giving

      vendors, authors, and other advertisers ways to reach potential customers. One of
24


      Defendant Amazon's main competitive advantages as it gears up to share in a larger
25



27    portion of advertising revenue with dominant digital advertising players Google and

28    Facebook, is the data Defendant Amazon has on customer purchasing habits. Defendant

                                        Original Complaint
                                                                                                48
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 54 of 69
                       (

      Bezos developed the mantra " Get Big Fast", establishing the company's need to scale its
2

J     operations to produce market dominance. eMarketer forecasts e-commerce channel

      advertising to represent 12.2% of all U.S. digital ad spending by the end of this year

      (2020). Defendant Amazon is the dominant player by far. As a consequence of the
5


      Horizontal Market Agreement, competition between Defendants has been entirely
6

7
      eliminated in the three markets. to wit: Digital Advertising, Android OS and Online sales

9     of goods. Accordingly, Defendants Amazon, Facebook and Google are now the only

      three digital advertisers in the United States and the only three beneficiaries ofDefendant
10

11
      Google's AdSpend/Adsense.
12
            B.     The Google "AdSense" (pay-per-click) "horizontal price fixing scheme"

14    And the Acquired Advertising Monopoly has and Continues to Net the Defendants
15
      Trillions of Dollars.
16
            77 .   In early 2020, Defendant Alphabet, dba, Defendant Google, disclosed that
17

18    on an annual basis, Defendant YouTube generated $15 billion last year and contributed J ,
                                                                                                    \\
19
      roughly 10 percent to all Google revenue. These figures make Defendant YouTube's ad I!
20
      business nearly one fifth the size of Defendant Facebook's, and more than six times
                                                                                          ii
                                                                                                    ij
21
      larger than all of Defendant Amazon-owned Twitch. Defendant Alphabet, dba Google,

 3    LLC., dba, YouTube, LLC., will earn $39.5 8 billion dollars in U.S. advertising revenue

      this year (2020). compared with $41. 80 billion dollars in 2019. Despite the decline,
24


      Google's ad revenues will still exceed the $36.48 billion earned in 2018. Defendant
25

2(,

27    Alphabet, dba Google, L LC., dba, YouTube, L LC., and its former or current subsidiaries,

2S    generated Google AdSense revenue, in the following amounts, for the following quarters:

                                       Original Complaint
                                                                                              49
       Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 55 of 69
                                                      (

          • For the quarter ending June 30, 2018, Defendant Alphabet generated
 2

 3
            AdSense revenue in the amount of $32.657B, a 25.56% increase

             year-over-year;
5
          • Defendant Alphabet's AdSense revenue for the twelve months ending June

            30, 201 8 was $123.898B, a 24.8% increase year-over-year;
6

7

8         • Defendant Alphabet 's annual AdSense revenue for 2017 was $110.855B, a

9           22.8% increase from 2016;

          • Defendant Alphabet 's annual AdSense revenue for 2016 was $90.272B , a
 10


            20.38% increase from 2015;
 11

 12

 Ll       • Defendant Alphabet's annual AdSense revenue for 2015 was $74.989B , a

 14         13.62% increase from 2014;

          • Defendant Alphabet 's AdSense revenue for the twelve months ending
 15

 16
            December 31, 2014 was $66.00 l B , a 15.25% increase year-over-year;
 17

18        • Defendant Alphabet's AdSense revenue for the twelve months ending           11


            December 31, 2013 was $55.519B, a 52.75% increase year-over-year;
                                                                                        \1 \
 19
                                                                                        !I
          • Defendant Alphabet's AdSense revenue for the twelve months ending
20                                                                                      :1
                                                                                            1
                                                                                        1
21
') '        December 31, 2012 was $46.039B , a -2. 84% decrease year-over-year;

23        • Defendant Alphabet's AdSense revenue for the twelve months ending

            December 31, 2011 was $37.905B , a 25.40% increase year-over-year;
24

25
          • Defendant Alphabet's AdSense revenue for the twelve months ending

27          December 31, 2010 was $29.321B, a 26 .46% increase year-over-year;

28        • Defendant Alphabet's AdSense revenue for the twelve months ending

                               Original Complaint
                                                                                   50
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 56 of 69



                    December 31, 2009 was $23.651B, a 17.07% increase year-over-year; and

3
                  • Defendant Alphabet's AdSense revenue for the twelve months ending

                    December 31, 2008 was $21. 796B, a 18.11 % increase year-over-year.

            78.     The total AdSense revenue for Defendant Alphabet, between 2008 and 2018
5


      was in the aggregate amount of $680,246,000,000.00 (billion dollars) in on-line digital
6

7

8     "AdSense" advertisement revenue. As of 2020, and a direct and proximate result of

9     Defendant's unlawful, anti-competitive conduct, Defendant Google massively beat Wall

      Street expectations on profit margins. Defendant Google's hardware businesses are
IO


      lumped together with subscription services like YouTube Premium and YouTube Music
!]

12

      Premium in Defendant Google's "Other" category, all ofwhich added up to a total of$17

14    billion of revenue in 2019. This suggests that Defendant Google's hardware business

      (motorola mobility, Pixel phones and laptops; Nest doorbells, cameras, speakers,
15

16
      thermostats, Chromecast dongle and the Google Wifi router) rakes in at least $2 billion,
17

18    but theoretically a bit more. The defendants expect revenue to rebound by more than 20% 1 1
                                                                                                  II
                                                                                                  \;
      in 2021 and to see 11. 8% growth in 2022.
                                                                                                  II
                                                                                                      1
19                                                                                                1
                                                                                                  1,
                                                                                                  lt


            79.     Defendant Facebook's annual/quarterly revenue history and growth rate l
20
21

22    from 2009 to 2020 has been abnormally astronomical. Revenue is the top line item on an

23    income statement from which all costs and expenses are subtracted to arrive at net

      income. Approximately 42.8% of Defendant Facebook's global revenue in 2019 came
24

25
      from the United States. Facebook revenue for Q3 2019 came to a stately $17.65 billion.
2(>


27    This compares to $16.89 billion in Q2 2019 (a 5% increase), and $13,727 in Q3 2018 (a

28    29% increase). Indeed, it is the highest single quarterly Facebook revenue figure ever

                                       Original Complaint
                                                                                             51
               Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 57 of 69
                                                                    (

          generated, beating the previous record of $16.91 billion m Q4 2018. Defendant
·,
,;.



}
          Facebook's revenue from Canada region was $1,98 billion during 2019. Defendant

          Facebook's revenue from the International markets such as Europe, India, Canada, etc.

          clocked $15.06 million in 2016. Facebook fiscal year starts from January 1st.
.5

          Interestingly, the fiscal 2016 was the first time when the company reported over $ 10
7
8         billion in advertising revenue from the United States. This represented 45.5% ofthe total

9         annual revenue in 2016. In 2019, Europe contributed $4.12 billion (23%); Asia $3.27

          billion (19%); and the rest ofthe world $1.77 billion (10%). Ofall major global digital ad
 10

          sellers, only Defendant Google 's business is worth more than Defendant Facebook 's.
 11
 12
 11       eMarketer stats forecasting total net ad revenue over 2019 (published in March 2019)

          estimated Facebook's total for the year would come to $67.37 billion, with Google at I
                                                                                                       I
 14

          $103.73 billion. Facebook total net ad revenue is over twice the figure of third-place
 15
 16
          Alibaba ($29.2 billion).
 17

 18          • Facebook revenue for the quarter ending September 30, 2020 was $21.470B, a 1 1
                                                                                                       \l
 !9
          21.63% increase year-over-year.                                                              lI
                                                                                                       I•


             • Facebook revenue for the twelve months ending September 30, 2020 was
20                                                                                                         I
                                                                                                           1


21

... .,_
')")      $78.976B, a 18.71 % increase year-over-year.

23           • Facebook annual revenue for 2019 was $70.697B, a 26.61 % increase from 2018

          (In 2019, the social media company reported its highest-ever annual revenue of $30.23
24

          billion from the United States, with 25.4% YoY growth.).
25
26
27           • Facebook annual revenue for 2018 was $55.838B, a 37.35% increase from 2017

28        (Ofthat $55.83 billion, a tidy $21.11 billion was profit ).

                                            Original Complaint
                                                                                                 52
             Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 58 of 69
                                                                    (

           • Facebook annual revenue for 2017 was $40.653B, a 47.09% increase from 20 1 6.

           • Facebook annual revenue for 2016 was $27.6B, a 54.2% increase from 2015.
3

           • Facebook annual revenue for 20 15 $17. 93B, an increase of44% year-over-year.
5
           • Facebook annual revenue for 2014 $ 1 2._47B, an increase of5 8% year-over-year.

           • Facebook annual revenue for 2013 $7. 87B, an increase of55% year-over-year.
6

7

8          • Facebook annual revenue for 2012 $1 .585B, an increase of40% year-over-year.

9          • Facebook annual revenue for 2011 $$3.7 1 B, an increase of 88% year-over-year.

              80.    Defendant Facebook, Inc. held its initial public offering (IPO) on Friday,
10

11
       May 18, 2012. The IPO was the biggest in technology and one of the biggest in Internet
12
       history, with a peak market capitalization of over $104 billion. Prior to 2011, Defendant

14     Facebook was tight-lipped about its revenue numbers, which is typical of private

       companies. Market experts estimate Defendant Facebook made between $700M - $ 1 .1
15

16
       billion in total revenue between the years 2008 through 20 1 0. Even in the earlier days,
17

       Defendant Facebook's growth was explosive. 2013's figure of $7.87 billion represents a         11


       tenfold increase over 2009's $777 million. Five years on from that, in 20 1 8, the figure
                                                                                                      \\
                                                                                                      'I
19
                                                                                                      ii
                                                                                                      l1
                                                                                                      1,


       had increased sevenfold once more. Defendant Facebook's market valuation i s now j l
20                                                                                                    1'

21

22     approximately $607 billion dollars. The total AdSense revenue for Defendant Facebook,

23     between      2008   and   2018   was in the            (approximate)   aggregate   amount of

       $365,250,000,000.00 (billion dollars) in on-line digital "AdSense" advertisement
24


       revenue. As of January 8, 2019, Facebook (FB) had a market capitalization of $409.6
25

2 (,

27     billion dollars.

             81.     A s of October 2020, Amazon's advertising revenue rose 51% to $5.4 billion .

                                         Original Complaint
                                                                                                 53
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 59 of 69
                                                             (

      dollars in Q3 from a year earlier. The growth in online, digital ad sales was greater than
2
3
      Amazon's total revenue gain of 37% to a record $96. 1 billion dollars. Subscription

4     revenue, which includes the fees that people pay for Amazon Prime memberships,

      audiobooks, digital video, digital music and e-books, rose 33% to $6 .57 billion dollars.
5

6
      Amazon's ad revenue growth was stronger in Q3 than in the prior quarter, when it
7
8     reported a 4 1 % yearly gain. The company anticipates total revenue will grow anywhere

9     from 28% to 38% in Q4 (2020) as consumers continue to show a greater preference for
10
      online shopping. Defendant Amazon's ad business accounted for $ 1 0.32 billion in
ll
      revenue last year (20 1 9) and is expected to grow to $12.75 billion dollars in 2020.
12
      Defendant Amazon's ad revenue growth this year (2020) helps to solidify its place as the
                                                                                                   I
14
15
      third-biggest digital ad platform in the US behind Defendant Alphabet's Google and           I
      Defendant Facebook.
16
            82.   As of October 20 1 9, Ad spend through Amazon's DSP was up 30% in Q3,
17
      compared with a 27% increase in Q2, as advertising brands increasingly leveraged the
                                                                                         \i
I ,                                                                                                11

                                                                                         I
19
      ability to target ads on Defendant Amazon's web properties as well as on those web :

      properties Defendant Amazon doesn't own. In Q3, 32% of the Ad spend through
20

21

22    Amazon's DSP went to properties not owned by the e-commerce giant. The cost ofdigital

23    ads on Amazon in Q3 accelerated as cost-per-thousand impressions (CPM) rose 15%, up
24
      from the 5% increase seen in Q2. Ad spend on Defendant Amazon's Sponsored Products
25
      increased 30% year-over-year in the US, and 50% for international campaigns. Revenue

27    generated by Defendant Amazon 's Sponsored Products jumped 30% while clicks climbed

28    18% and the cost-per-click rose 10%. The portion of ad spend allocated to brand

                                       Original Complaint
                                                                                             54
          Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 60 of 69



     awareness was 42% in Q3, a significant lift over the 26% measured in QI. The majority
2

3
     of Defendant Amazon's DSP ad spend still goes to purchase-focused campaigns. In

     furtherance of this unlawful anti-competitive conduct, Last year in 2019, Defendant

     Google held 31.6% of total digital advertising spending with Defendant Facebook and
5


     Defendant Amazon holding 22.7% and 7. 8% respectively. This year, market analysts
6

7

8    expect Defendant Google to claim 29.4% of digital ad spending with Defendant

9    Facebook and Defendant Amazon clawing 23.4% and 9.5%, respectively.

           5.    The Defendants have jointly conspired to engage in unlawful
IO


     anti-competitive conduct from 1998 -to - Present.
ll

12

13         A.    The "Obama Phone" (UMX U686CL).

14         83.   The Barack Obama administration, well into the internet and wireless age,

     agreed that broadband and cellular services are essential services. Citizens of various
l5

16
     federal programs now qualify for a free-service cell phone. The UMX U686CL is a cell
17

18   phone subsidized by the US government for low-income users. The UMX U686CL is 1 ,

     provided by (the Sprint owned) Virgin Mobile's Assurance Wireless program at $35 per
                                                                                                \\
19
                                                                                                !I
                                                                                            ii
     phone. Assurance Wireless is an offshoot of the Lifeline Assistance program (LAP). The j l
20                                                                                          Ii

21

22   LAP is a Federal Communications Commission � phone plan.             The LAP is often

23   referred to as the Obama Phone because it was expanded in 2008, when President Barack

     Obama took office. The UMX U686CL runs on the Android OS. The Android operating
24
25
     system was acquired by Google in 2005. Between 2005 and 2020, Defendant Alphabet
26
27   has paid a total of $80 billion dollars out to Android developers. The UMX device

28   comes with hidden apps installed. The first app, "Android/Trojan.Dropper.Agent.OMX,"

                                     Original Complaint
                                                                                           55
                 Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 61 of 69
                              (

          is heavily obfuscated malware that installs adware and other unwanted apps without the
2
          knowledge or permission of the user . The "Android/Trojan.Dropper.Agent.UM X,"
3

4         contains striking similarities to two other trojan droppers. For one, it uses identical text

          strings and almost identical code. Secondly, the app contains an encoded string. When
5


          this     string                decoded,         it     contains     a    hidden   library    named:
6
                                  lS
7
          "com.android.google.bridge. Libgmp" that aggressively displays ads. Once the library is

9         loaded       into            memory,       it        installs     software    Malwarebytes     calls

          "Android/Trojan. HiddenAds." The malware that installs these programs is hidden in the
 10

 11
          phone's settings app. This makes it virtually impossible to uninstall. The phone can't
 12

 u        operate properly without the Settings app. Market experts agree on one thing : " If you

 !4       Uninstall the Settings app, you've just made yourself a pricey paper weight. " This

          conduct represents the brain of Defendants Alphabet, Amazon and Facebook's unlawful,
 15

 16
          anti-competitive conduct.
 17

 18              B.     The Anti-Competitive Android Operating System
 !9
                 84.    The Android operating system was first developed by Android, Inc.,
20

21
          software company located in Silicon Valley. After Defendant Google acquired Android                    II
                                                                                                                  I



...   _
          in 2005, the Android operating system was developed by Google for use in all of its

23        touchscreen devices, tablets, and cell phones. The vast majority of phones on Earth run

          Android. As a result, and in furtherance of the conspiracy to engage in unlawful,

          anti-competitive conduct, Android and Google Mobile Services (GMS) are now
25

26

27        synonymous with each other, even though they are actually quite different, ... Defendant

28        Alphabet provides both Android and Google Mobile Services for free. The Android Open

                                                    Original Complaint
                                                                                                           56
             Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 62 of 69



        Source Project (AOSP) is an open-source software stack for any device, from

3
        smartphones to tablets to wearables, created by Google. Defendant Google believes

        giving Android away for free increases the size of the world's Web-connected population.

        The company believes that increasing the Web-connected population will inevitably lead
5


        to more Google searches - which Google can monetize with search ads. GMS, on the
6

7

8       other hand, are different. GMS are a range of Google-branded services that Google wants

9       you to use for daily interaction. These services include Gmail. Google Maps, Google+,

        Google Play, Chrome and YouTube, and while these run on Android OS to a large extent,
 10


        many of them are also available on iOS. Google doesn't charge a fee for GMS, it places
 ll

 12

        stringent approval processes on all device OEMs that want to offer GMS, and has moved

 14     some of the key Android core functionality and APis into GMS in order to better control

        and monetize them. Android increasingly dominates as it becomes fragmented, leading to
 15

16
        the balance of power to swing from GMS to AOSP. An Android device without Google '
17

18      Play is an Android device without access to more than a million apps.                         \1
                                                                                                      \\
l9
              85.    Defendant Amazon's Kindle Fire and the Fire smartphone are completely i j
                                                                                                      11


        Android-based, but devoid of any Google Mobile Services. Defendant Amazon has had 1 J
                                                                                                      I,
20

21

_,_
') ')
        to create its own app store, API stack and developer program. OEMs that are not as big as

23      Amazon, but want to build their own branded ecosystems on Android, will reach out to

        providers to deliver white labeled app stores, and API and app management platforms in

        order to create a third party developer portal. Facebook for Android refers to the official
25

26
27      mobile app developed by Defendant Facebook for Android cell phones and tablets. The

28      app is free to download and install from the Google Play store. Defendant Facebook's

                                         Original Complaint
                                                                                                 57
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 63 of 69
                        (

       official suite of apps include Facebook Messenger, Facebook Groups, Facebook at Work,
2

3
       and Facebook Mentions. Defendant Facebook's Instagram added 10 million users in just

•- I   ten days, after making its service available on Android.

                    Defendant Google created the unde_rlying value of the Android OS.
5
             86.

       Defendant Amazon and Defendant Facebook, as well as Alibaba, Baidu, Microsoft,
6

7

8      Tencent and Xiaomi are all using the Android OS . Defendant Google announced Android

9      Pay almost directly after Apple announced Apple Pay. Google's most notable payments

       acquisition was Softcard, a contactless NFC based mobile payments solution. AT&T,
 lO


       Verizon, and T-Mobile wireless service carriers have agreed to pre-install Google
 Il

 12

 IJ    payment apps on their android phones. Defendant Google's Android is used daily by 1 . 1 7   1


 14    billion people worldwide, while 1 .35 billion people use Defendant Facebook's Apps

       daily. On Thanksgiving Day 2020, online, web-based sales shattered previously recorded
 15

16
       profits. Consumers spent $5. 1 billion online on Thanksgiving Day 2020 alone. Spending
17

18     is up 2 1.5% from last year (20 1 9). Nearly 50% ofthe web-based purchases were made on     11


       an android smartphone. These numbers and profits are a direct and proximate result of
                                                                                                   \\
19
                                                                                                   Ii
                                                                                                   !J
       Defendants Alphabet, Amazon and Facebook's unlawful, anti-competitive conduct.
                                                                                                   11


21
                                                                                                   j;
22          C.     Twitter and the Unlawful Conspiracy to Engage in Unlawful,

23     Anti-Competitive Conduct

            87.    Defendant Bezos was one of the first shareholders in Google in 1 998.
24

25
       Defendant Bezos was also an early investor in the current Twitter. Defendant Bezos
26
27     invested about $15 million in Twitter (TWTR) just over a decade ago in 2008, through

28     his investment finn Bezos Expeditions. Twitter founder Jack Dorsey was an early angel

                                        Original Complaint
                                                                                             58
           Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 64 of 69
                     (


     investor in Instagram, Dorsey previously supported Instagram financially and allegedly
·,
     expressed interest in buying Instagram prior to Defendant Facebook's acquisition of the
L,




3

     company. In fact, Twitter had a deal in place to buy Instagram for $525 million back in

     March 20 12. However, Defendant Zuckerberg prevailed with a $ 1 Billion dollar offer.
5


     Dorsey (@jack) unfollowed Defendant Zuckerberg (@finkd) on Twitter in December of
6

7

8    2019, after Zukerberg purchased Instagram. Dorsey now, the CEO ofTwitter and Square,

9    receives a monster financial return he made on his angel investment in Instagram, which

     he gets back many times over in cash and pre-IPO Facebook stock.
10

11
           88.    Defendant Facebook's Mark Zuckerberg tried to acquire Twitter not once,
12
     but twice through official channels and via co-founder Dorsey. In 2008, Facebook              1



14   executive Chris Cox had been meeting in coffee shops with Dorsey, who had just been
                                                                                                   I
                                                                                                   !
     exiled from Twitter. Cox wanted to hire Dorsey. A Facebook owned Twitter would have
15

16
     reaped bigger profits, making ads on Facebook a little better, but really supercharging the
17

18   ads on Twitter. The combined information would have allowed for precision targeting of 1 1
                                                                                                   II
19
     sponsored tweets. The 330 million or so users on Twitter now are chicken feed for             ii
                                                                                                   iiI i
     Facebook. Dorsey's exile from Twitter ended in March 20 11, when then-CEO Dick
20
                                                                                                   i:
21                                                                                                 II
22   Costolo brought him back.

23         89.    Defendant Google having acquired Android OS in 2005, now owns all

     Twitter Development tools as of 20 19. The Twitter advertising page reads : "This page
24


     and certain other Twitter sites place and read third party cookies on your browser that are
25



27   used for non-essential purposes including targeting of ads. Through these cookies,

28   Google, Linkedln, NewsCred and Logicad collect personal data about you for their own

                                      Original Complaint
                                                                                              59
          Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 65 of 69
                                                           (

     purposes."

3
           90.    The video live-streaming app Periscope was acquired by Twitter in 20 1 5.

4    Periscope is being shut down. On December 15, 2020, Defendant Google (the owner of

     Twitter) announced : "We have made the difficult decision to discontinue Periscope as a
5

6
     separate mobile app by March 2021." This isn't the first video service Twitter has
7

8    acquired and subsequently discontinued. The company also bought Vine, a short video

9    app in 2012 before shutting it down in 2017. Thus, Defendant Bezos, (on behalf of

     Amazon) Twitter CEO Dorsey, Defendants Facebook/Zuckerberg and Defendant
lO
11
     Alphabet, dba Google are working together as apparent beneficiaries of this unlawful,
12

13   anti-competitive conduct.

14         D.     The Obama Administration, the UMX U686CL (Android OS) and the                !I
     "Cloud-based" Conspiracy to Engage in Unlawful, Anti-Competitive Conduct
l5

16
          9 1.    Fonner Pres. Obama (while campaigning for President in the 2008 election) ,
17

18   told Google employees during a 2007 visit to Google' s headquarters in Mountain View,
                                                                                               \'
                                                                                               1;

19   California : "What we shared is a belief in changing the world from the bottom up, not    !I
20
     from the top down." Between October 15, 2008 August 1, 20 1 8, Defendant Alphabet,
                                                                                               I,
                                                                                               )!
                                                                                                   :
                                                                                                I
                                                                                               1
21                                                                                             1!

22   dba, Google, dba, YouTube, invited, allowed and supported (now) Former President

23   Barack Obama to campaign, raise funds and secure votes and voters, via Obama' s

     YouTube channel(s) Obama Dotcom (pre-election channel); The Obama White House
25
     (President's Channel); and The Obama Foundation (Presidency & PostPresidential

27   Channel). Defendant Google employees emerged as the No. 2 donors to the Democratic

28   National Committee in the 2008 election. Defendant Google employees and the

                                     Original Complaint
                                                                                         60
               Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 66 of 69
                           (                                      (

         company's political action committee gave $l .6 million to Democrats in the 2008
2

3
         presidential election. Google hosted multiple fundraising events for former President

         Barack Obama. Google's fund-raising executives for Obama's Presidential campaign

         included Susan Wojcicki and Marissa Mayer. Defendant Schmidt and other Google
5


         executives forked over $25,000 apiece to help pay for the inaugural celebration.
6

7

g        Then-Google Chief executive, Page, also wrote a check to help pay for Obama's

9        inauguration. Defendant Schmidt also served as an informal economic adviser during the

         Obama campaign.
lO

Il
               92.    In 2008, multiple "ex-Google employees" joined the Obama administration
12
         in various roles. Defendant Schmidt became a member of Obama's Council of Science

14       and Technology Advisers. Google's former head of global public policy, A ndrew

         McLaughlin, was named deputy chief technology officer in Obama's administration.
15

16
         President Obama's appointment of McLaughlin to a position in his administration
17

1 , -.   resulted in McLaughlin being in a position that shaped policy, ... that affected Google's , 1
19
         rivals. Defendant Google's, Vice President Marissa Mayer, acting as co-chairwoman ofa J

         report commissioned by the Knight Foundation and the Aspen Institute, called for greater 1
20

21

22       broadband deployments and "open-access policies. " Defendant Google's, Vice President

23       Mayer was the sole author ofthe report. Obama's FCC chairman Julius Genachowski and

         Obama's Chief Technology Officer, Aneesh Chopra, praised the report. Genachowski
24


         and Chopra both said the paper would guide Obama's I nternet policy. Obama and his tech
25

2(,

27       regulators, including Genachowski, had long supported one of Google's top policy

28       priorities: codifying "Net neutrality," or rnles that prohibit network providers like AT&T,

                                          Original Complaint
                                                                                                  61
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 67 of 69
                        (                                      (

       Verizon, and the cable operators from prioritizing traffic and content that run on their
2

3
       networks. While working for Defendant Google, Obama's deputy chief technology

4      officer McLaughlin, championed Google's policy goals.

             93.    Immediately    upon    taking     office   m   2008,   Obama    made    the
5


       government-subsidized cell phone, the UMX U6 86CL, which runs the Android OS,
6

7

8      available to millions oflow-income families. UMX U686CL disbursements ballooned to

9      $2.2 billion during President Barack Obama's first term. Over the years since Obama's

       election as President, preinstalled (advertising) malware has been found on a raft of
10


       low-cost Android phones from a variety ofproviders and manufacturers.
Il

12

             94.   Washington, D.C. Mayor Adrian Fenty appointed Vivek Kundra to the

14     cabinet post of Chief Technology Officer (CTO) for the District of Columbia, on March

       27, 2007. Kundra used Defendant Google's cloud-based web applications while
l5


       employed in the D .C . (City) government. The District of Columbia paid $479,560.00 for
16

17

18     the "Enterprise Google Apps" license. Since its deployment in July 2008 Google Apps \ 1
                                                                                                  lj

       has been available to over 38,000 D.C. city employees. In 2008, Kundra served as
                                                                                                  l1
19
                                                                                                   J




       technology adviser on President Barack Obama's transition team. Kundra was officially
20

21

_,,
. ')   named to the post of Federal ChiefInformation Officer by President Obama on March 5,

23     2009. The Federal Chief Information Officer is responsible for directing the policy and

       strategic planning of federal information technolo� investments as well as for oversight
24

       of federal technology spending. Kundra oversaw the government's tech spending. On
25

2(,

27     September 15, 2009, during an event at NASA's Ames Research Center in Mountain

28     View, California, Kundra announced a new site that lets federal agencies buy Google

                                       Original Complaint
                                                                                             62
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 68 of 69
                                                               (

      "cloud computing" Apps that run on the Internet, instead of installing software on their
.,
;,,


3     computers. Kundra also announced the launching of the federal government strategy and

      the (Google) cloud computing portal Apps.gov . Defendant Brin attended this event and

      said Defendant Google was launching a "government cloud" data center specifically
5


      designed for government agencies.
7
            95.     In late 2010, hoping to spur use of Gmail, the D.C. (City) government ran a

9     pilot program. The City selected about 300 users and had them use the Defendant
lO
      Google's product (Gmail) for three months. Google participated closely in the project.
lI
      The first major cloud project during Kundra's tenure was GSA's migration ofemail/Lotus
12
      Notes to Defendant Google 's Gmail and Salesforce.com's platform. GSA awarded a

14    contract for email to Defendant Google in December 2010. In July 2011, the General I

      Services Administration (GSA) became the first federal agency to migrate its email
16
      services for 17,000 employees and contractors to the cloud-based Google Apps for '
17
18    Government.                                                                                   11
19          96 .    GSA awarded a five-year contract to Salesforce.com in August 201 1 . In
                                                                                                    I\


20
      January 2012, Kundra joined Salesforce.com as Executive Vice President of Emerging
21                                                                                                  1
      Markets (Most notably, Salesforce.com made an official announcement on Tuesday.
                                                                                                    I




22

23    December 1. 2020. of their vlans to buv SLACK TECHNOLOGIES INC.. for $2 7. 7
24
                            O       l.             ;.                                 0




      billion.). In February, 2017 Kundra joined Outcome Health as EVP ofProvider Solutions.
25
      He was then promoted to Chief Operating Officer in July. Vivek left Outcome in Noy
26
27    2017 after major investors filed a lawsuit alleging improper practices against its founders

28    for misleading advertisers and investors.

                                         Original Complaint
                                                                                               63
            Case 4:21-cv-02210-DMR Document 1 Filed 03/29/21 Page 69 of 69
                             (

             97.       In 2007, Facebook Co-Founder Chris Hughes met with Jim Brayton (then)

3
       Senator Obama's Internet director, via phone. A couple ofweeks before Obama's official

       announcement that he was running for President, Brayton and Hughes met in person over

       coffee at Union Station in D.C. Brayton decided to hire Hughes on the spot. Hughes
5

6
       created the on-line campaign apparatus that got Barack Obama elected as President ofthe
7

8      United      States.       Hughes helped develop the most robust set of Web-based

9      social-networking tools ever used in a political campaign. Obama's campaign manager

       David Plouffe said (on April 1, 2009): "Technology has always been used as a net to
10


       capture people in a campaign or cause, but not to organize." Chris saw what was possible
Il

12

       before anyone else." Hughes' key tool was My.BarackObama.com, or MyBO for short.

14     The website "Obama for America" (https://www.ofa.us/) was originally created as I

       My.BarackObama.com by Hughes. The networking Web site, interfaced with Facebook
15
                                                                                                      I



       and allowed Obama supporters to create groups, plan events, raise funds, download tools
16

17

       and connect with one another. By the time the campaign was over. volunteers had created
                                                                                                  '\

18                                                                                                li

19
       more than 2 million profiles on Facebook, planned 200,000 offline events, formed 35,000 iI

       Facebook groups, posted 400,000 biogs, and raised $30 million on 70,000 personal i
20
21                                                                                                I
                                                                                                  I1 1,

22     Facebook fund-raising pages.

. .3        98.       Sheryl Sandberg is Chief Operating Officer for Defendant Facebook, Inc.

       Sandberg has been COO at Facebook since March of 2008. Prior to working for
24

25
       Defendant Facebook, Inc., Sandberg was vice president of Global Online Sales and

27     Operations at Google. Prior to this, Sandberg was Chief of Staff for the United States

28     Treasury Department w1der President Clinton. Sandberg also sat on President Obama's

                                            Original Complaint
                                                                                             64
